


 

[exhibit10-11x1x1.jpg]
 
CREDIT AGREEMENT
 
dated as of
 
December 1, 2010
 
among
 
VISHAY INTERTECHNOLOGY, INC.,
 
The Subsidiary Borrowers Party Hereto,
 
The Lenders Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
——————————————
 
J.P. MORGAN SECURITIES LLC,
as Sole Lead Arranger and Joint Bookrunner
 
COMERICA BANK
and
BANK LEUMI USA,
as Joint Bookrunners and Co-Syndication Agents
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
HSBC BANK USA, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 


--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

              Page ARTICLE I   Definitions   SECTION  1.01.       Defined Terms
  1 SECTION 1.02.   Types of Loans and Borrowings   36 SECTION 1.03.   Terms
Generally   36 SECTION 1.04.   Accounting Terms; GAAP; Pro Forma Calculations  
37   ARTICLE II   The Credits   SECTION 2.01.   Commitments   38 SECTION 2.02.  
Loans and Borrowings   38 SECTION 2.03.   Requests for Borrowings   39 SECTION
2.04.   Swingline Loans   40 SECTION 2.05.   Letters of Credit   41 SECTION
2.06.   Funding of Borrowings   47 SECTION 2.07.   Interest Elections   48
SECTION 2.08.   Termination and Reduction of Commitments   49 SECTION 2.09.  
Repayment of Loans; Evidence of Debt   50 SECTION 2.10.   Prepayment of Loans  
50 SECTION 2.11.   Fees   51 SECTION 2.12.   Interest   52 SECTION 2.13.  
Alternate Rate of Interest   53 SECTION 2.14.   Increased Costs   53 SECTION
2.15.   Break Funding Payments   55 SECTION 2.16.   Taxes   56 SECTION 2.17.  
Payments Generally; Pro Rata Treatment; Sharing of Setoffs   59 SECTION 2.18.  
Mitigation Obligations; Replacement of Lenders   61 SECTION 2.19.   Defaulting
Lenders   62 SECTION 2.20.   Designation of Subsidiary Borrowers   64 SECTION
2.21.   Incremental Commitments   65             ARTICLE III            
Representations and Warranties             SECTION 3.01.   Organization; Powers
  68 SECTION 3.02.   Authorization; Enforceability   68 SECTION 3.03.  
Governmental Approvals; Absence of Conflicts   68 SECTION 3.04.   Financial
Condition; No Material Adverse Change   69


--------------------------------------------------------------------------------

 


SECTION  3.05.       Properties       69 SECTION 3.06.   Litigation and
Environmental Matters   69 SECTION 3.07.   Compliance with Laws and Agreements  
70 SECTION 3.08.   Investment Company Status   70 SECTION 3.09.   Taxes   70
SECTION 3.10.   ERISA; Labor Matters   70 SECTION 3.11.   Subsidiaries and Joint
Ventures   71 SECTION 3.12.   Insurance   71 SECTION 3.13.   Solvency   71
SECTION 3.14.   Disclosure   71 SECTION 3.15.   Collateral Matters   72 SECTION
3.16.   Federal Reserve Regulations   72             ARTICLE IV            
Conditions             SECTION 4.01.   Effective Date   73 SECTION 4.02.   Each
Credit Event   75 SECTION 4.03.   Initial Credit Event for each Subsidiary
Borrower   75             ARTICLE V             Affirmative Covenants          
  SECTION 5.01.   Financial Statements and Other Information   76 SECTION 5.02.
  Notices of Material Events   79 SECTION 5.03.   Additional Subsidiaries   79
SECTION 5.04.   Information Regarding Collateral   80 SECTION 5.05.   Existence;
Conduct of Business   80 SECTION 5.06.   Payment of Obligations   80 SECTION
5.07.   Maintenance of Properties   81 SECTION 5.08.   Insurance   81 SECTION
5.09.   Books and Records; Inspection and Audit Rights   81 SECTION 5.10.  
Compliance with Laws   81 SECTION 5.11.   Use of Proceeds and Letters of Credit
  82 SECTION 5.12.   Further Assurances   82             ARTICLE VI            
Negative Covenants             SECTION 6.01.   Indebtedness; Certain Equity
Securities   82 SECTION 6.02.   Liens   85 SECTION 6.03.   Fundamental Changes;
Business Activities   86 SECTION 6.04.   Investments, Loans, Advances,
Guarantees and Acquisitions   87 SECTION 6.05.   Asset Sales   89


--------------------------------------------------------------------------------

 


SECTION  6.06.       Sale/Leaseback Transactions       91 SECTION 6.07.  
Hedging Agreements   91 SECTION 6.08.   Restricted Payments; Certain Payments of
Indebtedness   91 SECTION 6.09.   Transactions with Affiliates   93 SECTION
6.10.   Restrictive Agreements   93 SECTION 6.11.   Amendment of Material
Documents   94 SECTION 6.12.   Interest Expense Coverage Ratio   94 SECTION
6.13.   Leverage Ratio   94 SECTION 6.14.   Fiscal Year   94   ARTICLE VII  
Events of Default   ARTICLE VIII   The Administrative Agent   ARTICLE IX  
Miscellaneous   SECTION 9.01.   Notices   101 SECTION 9.02.   Waivers;
Amendments   103 SECTION 9.03.   Expenses; Indemnity; Damage Waiver   104
SECTION 9.04.   Successors and Assigns   106 SECTION 9.05.   Survival   109
SECTION 9.06.   Counterparts; Integration; Effectiveness   110 SECTION 9.07.  
Severability   110 SECTION 9.08.   Right of Setoff   110 SECTION 9.09.  
Governing Law; Jurisdiction; Consent to Service of Process   111 SECTION 9.10.  
WAIVER OF JURY TRIAL   111 SECTION 9.11.   Headings   112 SECTION 9.12.  
Confidentiality   112 SECTION 9.13.   Release of Liens and Guarantees   112
SECTION 9.14.   USA PATRIOT Act Notice   114 SECTION 9.15.   No Fiduciary
Relationship   114 SECTION 9.16.   Non-Public Information   114 SECTION 9.17.  
Application of Proceeds   115 SECTION 9.18.   Parallel Debt   116   SCHEDULES:


--------------------------------------------------------------------------------

 


Schedule  1.01  — Existing Letters of Credit         Schedule 2.01  —
Commitments     Schedule 3.11  — Subsidiaries and Joint Ventures     Schedule
3.12  — Insurance     Schedule 6.01  — Existing Indebtedness     Schedule 6.02
 — Existing Liens     Schedule 6.04  — Existing Investments     Schedule 6.10  —
Existing Restrictions             EXHIBITS:               Exhibit A — Form of
Assignment and Assumption     Exhibit B — Form of Borrowing Request     Exhibit
C — Form of Guarantee and Collateral Agreement     Exhibit D — Form of
Compliance Certificate     Exhibit E — Form of Interest Election Request    
Exhibit F — Form of Perfection Certificate     Exhibit G — Form of Subsidiary
Borrower Agreement     Exhibit H — Form of Subsidiary Borrower Termination    
Exhibit I — Form of Intercompany Subordination Agreement     Exhibit J — Form of
U.S. Tax Certificate    


--------------------------------------------------------------------------------

 

     CREDIT AGREEMENT dated as of December 1, 2010, among VISHAY
INTERTECHNOLOGY, INC., the SUBSIDIARY BORROWERS party hereto, the LENDERS party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
 
          The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
 
          “ABR”, when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.
 
          “Acquired Person” has the meaning assigned to such term in the
definition of the term “Permitted Acquisition”.
 
          “Acquisition Basket Amount” means an amount equal to $750,000,000;
provided that, of such aggregate amount, an amount of not less than $300,000,000
shall be funded entirely with cash located outside of the United States of
America and held by a Foreign Subsidiary and no portion of such cash shall be
provided by, or represent an Investment by, any Domestic Subsidiary or shall
represent the proceeds of the incurrence of Indebtedness by any Domestic
Subsidiary.
 
          “Acquisition Basket Expenditures” means Investments made pursuant to
Section 6.04(m) and Investments made pursuant to Section 6.04(q), in each case
that are based on usage of the Acquisition Basket Amount.
 
          “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
 
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent hereunder and under the other Loan Documents,
and its successors in such capacity as provided in Article VIII.
 
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
 
          “Affiliate” means, with respect to a specified Person, another Person
that directly or indirectly Controls or is Controlled by or is under common
Control with the Person specified; provided, however, that for purposes of
Section 6.09, the term
 

--------------------------------------------------------------------------------

 

2
 
“Affiliate” also means any Person that is a director or an executive officer of
the Person specified, any Person that directly or indirectly beneficially owns
Equity Interests in the Person specified representing 10% or more of the
aggregate ordinary voting power or the aggregate equity value represented by the
issued and outstanding Equity Interests in the Person specified and any Person
that would be an Affiliate of any such beneficial owner pursuant to this
definition (but without giving effect to this proviso).
 
          “Aggregate Commitment” means the sum of the Commitments of all the
Revolving Lenders.
 
          “Aggregate Revolving Exposure” means the sum of the Revolving
Exposures of all the Revolving Lenders.
 
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1%. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the Reuters “LIBOR01” screen displaying
British Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to such day for deposits in dollars with a maturity of one
month. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
 
          “Applicable Percentage” means, at any time, with respect to any
Revolving Lender, the percentage of the Aggregate Commitment represented by such
Lender’s Commitment at such time; provided that, in the case of Section 2.19,
when a Defaulting Lender shall exist, “Applicable Percentage” shall mean the
percentage of the Aggregate Commitment (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of determination.
 
          “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the facility fees payable hereunder, the
applicable rate per annum set forth below under the caption “ABR Spread”,
“Eurocurrency Spread” or “Facility Fee Rate”, as the case may be, based upon the
Leverage Ratio as of the end of the fiscal quarter of the Company for which
consolidated financial statements have theretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b); provided
 

--------------------------------------------------------------------------------

 

3
 
that, until the date of the delivery of the consolidated financial statements
pursuant to Section 5.01(a) or 5.01(b) as of and for the fiscal year ended
December 31, 2010, the Applicable Rate shall be based on the rates per annum set
forth in Category 5:
 

Leverage Ratio: Eurocurrency
Spread ABR
Spread Facility Fee
Rate Category 1
≥ 3.00 to 1.00 2.75% 1.75% 0.50% Category 2
< 3.00 to 1.00
≥ 2.50 to 1.00 2.40% 1.40% 0.50% Category 3
< 2.50 to 1.00
≥ 2.00 to 1.00 2.25% 1.25% 0.35% Category 4
< 2.00 to 1.00
≥ 1.50 to 1.00 1.95% 0.95% 0.35% Category 5
< 1.50 to 1.00 1.65% 0.65% 0.35%


          For purposes of the foregoing, each change in the Applicable Rate
resulting from a change in the Leverage Ratio shall be effective during the
period commencing on and including the Business Day following the date of
delivery to the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of
the consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change.
Notwithstanding the foregoing, the Applicable Rate shall be based on the rates
per annum set forth in Category 1 (i) at the request of the Required Lenders, at
any time that an Event of Default has occurred and is continuing or (ii) if the
Company fails to deliver the consolidated financial statements required to be
delivered pursuant to Section 5.01(a) or 5.01(b) or any Compliance Certificate
required to be delivered pursuant hereto, in each case within the time periods
specified herein for such delivery, during the period commencing on and
including the day of the occurrence of a Default resulting from such failure and
until the delivery thereof.
 
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
          “Arranger” means J.P. Morgan Securities LLC, in its capacity as the
sole lead arranger and joint bookrunner for the credit facilities provided for
herein.
 
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee, with the consent of any Person whose
consent is required by Section 9.04, and accepted by the Administrative Agent,
in the
 

--------------------------------------------------------------------------------

 

4
 
form of Exhibit A or any other form approved by the Administrative Agent in its
reasonable discretion.
 
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
 
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
 
          “Board of Governors” means the Board of Governors of the Federal
Reserve System of the United States of America.
 
          “Bookrunners” means J.P. Morgan Securities LLC, Comerica Bank and Bank
Leumi USA, each in its capacity as a joint bookrunner for the credit facilities
provided herein.
 
          “Borrowers” means the Company and the Subsidiary Borrowers.
 
          “Borrowing” means (a) Loans of the same Type made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
 
          “Borrowing Request” means a request by a Borrower for a Borrowing in
accordance with Section 2.03 or 2.04, as applicable, which shall be, in the case
of any such written request, in the form of Exhibit B or any other form approved
by the Administrative Agent in its reasonable discretion.
 
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.
 
          “Capital Expenditures” means, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Company and
its
 

--------------------------------------------------------------------------------

 

5
 
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Company and its consolidated Subsidiaries for
such period prepared in accordance with GAAP, excluding (i) any such
expenditures made to restore, replace or rebuild assets to substantially the
same condition as that of such assets immediately prior to any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, such assets to the extent such
expenditures are made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such casualty, damage, taking, condemnation or
similar proceeding and (ii) any such expenditures to the extent made with the
proceeds of any grant received during such period by the Company or any
Subsidiary from any Governmental Authority, and (b) such portion of principal
payments on Capital Lease Obligations made by the Company and its consolidated
Subsidiaries during such period as is attributable to additions to property,
plant and equipment that have not otherwise been reflected on the consolidated
statement of cash flows as additions to property, plant and equipment.
 
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP, and the final maturity of such obligations
shall be the date of the last payment of such or any other amounts due under
such lease (or other arrangement) prior to the first date on which such lease
(or other arrangement) may be terminated by the lessee without payment of a
premium or a penalty. For purposes of Section 6.02, a Capital Lease Obligation
shall be deemed to be secured by a Lien on the property being leased and such
property shall be deemed to be owned by the lessee.
 
          “CFC” means (a) each Person that is a “controlled foreign person” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
person.
 
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder), other than the
Permitted Holders, of Equity Interests in the Company representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in the Company; (b) persons who were (i) directors of the
Company on the date hereof, (ii) nominated by the board of directors of the
Company or (iii) appointed by directors who were directors of the Company on the
date hereof or were nominated as provided in clause (ii) above, in each case
other than any person whose initial nomination or appointment occurred as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors on the board of directors of the
Company (other than any such solicitation made by the board of directors of the
Company), ceasing to occupy a majority of the seats (excluding vacant seats) on
the board of directors of the Company; or (c) the occurrence of any “change of
control” (or similar event, however denominated) with respect to the Company
under and as defined in any indenture or other agreement or instrument
evidencing, governing the rights of the holders of or otherwise relating to any
 

--------------------------------------------------------------------------------

 

6
 
Material Indebtedness of the Company or any Subsidiary or any preferred Equity
Interests in Holdings.
 
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority; provided, however, that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.
 
          “Charitable Organization” has the meaning assigned to such term in the
definition of the term “Permitted Transferee”.
 
          “Class B Common Stock” means the Class B Common Stock, $0.10 par value
per share, of the Company.
 
          “CNI Basket Amount” means, at any date, an aggregate amount equal to
20% of cumulative Consolidated Net Income during the period (treated as one
accounting period) from December 31, 2012 to the end of the fiscal quarter of
the Company for which consolidated financial statements have theretofore been
most recently delivered pursuant to Section 5.01(a) or 5.01(b).
 
          “CNI Expenditures” means Investments made pursuant to Section 6.04(m),
Investments made pursuant to Section 6.04(q) and Restricted Payments made
pursuant to Section 6.08(a)(viii), in each case that are based on usage of the
CNI Basket Amount.
 
          “Code” means the Internal Revenue Code of 1986.
 
          “Collateral” means any and all assets, whether real or personal,
tangible or intangible, on which Liens are purported to be granted pursuant to
the Security Documents as security for the Secured Obligations.
 
          “Collateral Agreement” means the Guarantee and Collateral Agreement
among the Company, the Domestic Subsidiary Loan Parties and the Administrative
Agent, substantially in the form of Exhibit C, together with all supplements
thereto.
 
          “Collateral and Guarantee Requirement” means, at any time, the
requirement that:
 
     (a) the Administrative Agent shall have received from the Company and each
Designated Domestic Subsidiary either (i) a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such Person or (ii) in the
case of any Person that becomes a Designated Domestic Subsidiary after the
Effective Date, a supplement to the Collateral Agreement, in the form specified
 

--------------------------------------------------------------------------------

 

7
 
therein, duly executed and delivered on behalf of such Person, together with
documents and opinions of the type referred to in paragraphs (b) and (c) of
Section 4.01 with respect to such Designated Domestic Subsidiary;
 
     (b) all Equity Interests in any Subsidiary owned directly by or on behalf
of any Domestic Loan Party shall have been pledged pursuant to the Collateral
Agreement (or, in the case of Equity Interests in any Subsidiary owned directly
by or on behalf of any Domestic Loan Party that is a Foreign DRE, a Foreign DRE
Pledge Agreement) or, in the case of Equity Interests in any Foreign Subsidiary
or any Foreign DRE, where the Administrative Agent so requests in connection
with the pledge of such Equity Interests, a Foreign Pledge Agreement (provided
that the Domestic Loan Parties shall not be required to pledge Equity Interests
in any Foreign Subsidiary that is not a Designated Foreign Subsidiary or Equity
Interests in any Foreign DRE that is not a Designated Domestic Subsidiary and
shall not be required to pledge more than 65% of the voting power of the
outstanding voting Equity Interests of any Designated Foreign Subsidiary), and
the Administrative Agent shall, to the extent required by the Collateral
Agreement, such Foreign DRE Pledge Agreement or such Foreign Pledge Agreement,
as applicable, have received certificates or other instruments representing all
such Equity Interests, together with undated stock powers or other instruments
of transfer with respect thereto endorsed in blank;
 
     (c) (i) all Indebtedness of the Company and each Subsidiary and (ii) all
Indebtedness (other than Permitted Investments) of any other Person in a
principal amount of $1,000,000 or more that, in each case, is owing to any
Domestic Loan Party (other than any Foreign DRE) shall be evidenced by a
promissory note and shall have been pledged pursuant to the Collateral
Agreement, and the Administrative Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;
 
     (d) all documents and instruments, including Uniform Commercial Code
financing statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;
 
     (e) each Domestic Loan Party (other than any Foreign DRE) shall have
obtained all landlord, warehouseman, agent, bailee and processor acknowledgments
required to be obtained by it pursuant to the Collateral Agreement and all other
consents and approvals required to be obtained by it in connection with the
execution and delivery of all Security Documents to which it is a party, the
performance of its obligations thereunder and the granting by it of the Liens
thereunder; and
 

--------------------------------------------------------------------------------

 

8
 
     (f) if the Company shall have designated any Foreign Subsidiary Borrower
pursuant to Section 2.20, (i) the Administrative Agent shall have received from
each Designated Foreign Subsidiary (excluding each Israeli-Owned Subsidiary that
is not a Foreign Subsidiary Borrower and each Israeli Subsidiary) a counterpart
of a Foreign Guarantee Agreement duly executed and delivered on behalf of such
Person and (ii) all Equity Interests in any Foreign Subsidiary Loan Party owned
by or on behalf of any Foreign Subsidiary Loan Party shall have been pledged
pursuant to a Foreign Pledge Agreement and the Administrative Agent shall, to
the extent required by a Foreign Pledge Agreement, have received certificates or
other instruments representing all such Equity Interests, together with undated
stock powers or other instruments of transfer with respect thereto endorsed in
blank.
 
          The foregoing definition shall not require the creation or perfection
of pledges of or security interests in, or the obtaining of title insurance,
legal opinions or other deliverables with respect to, particular assets of the
Loan Parties, or the provision of Guarantees by any Subsidiary, if, and for so
long as the Administrative Agent, in consultation with the Company, reasonably
determines that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets, or providing such Guarantees
(taking into account any adverse tax consequences to the Company and its
Affiliates (including the imposition of withholding or other taxes)), shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. The
Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Subsidiary (including extensions beyond the
Effective Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Effective Date) where it determines that such action cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.
 
          “Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 or (c) increased
pursuant to Incremental Commitments of such Lender pursuant to Section 2.21. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption or Incremental Facility Agreement pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $450,000,000.
 
          “Company” means Vishay Intertechnology, Inc., a Delaware corporation.
 

--------------------------------------------------------------------------------

 

9
 
          “Compliance Certificate” means a Compliance Certificate in the form of
Exhibit D or any other form approved by the Administrative Agent in its
reasonable discretion.
 
          “Consolidated Cash Interest Expense” means, for any period, the excess
of (a) the sum, without duplication, of (i) the interest expense (including
imputed interest expense in respect of Capital Lease Obligations) of the Company
and its consolidated Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, (ii) any interest or other financing costs
becoming payable during such period in respect of Indebtedness of the Company or
its consolidated Subsidiaries to the extent such interest or other financing
costs shall have been capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP (except for any such interest or
other financing costs capitalized on or prior to the last day of the fiscal
quarter ended October 2, 2010) and (iii) any cash payments made during such
period in respect of obligations referred to in clause (b)(ii) below that were
amortized or accrued in a previous period, minus (b) the sum of (i) to the
extent included in such consolidated interest expense for such period, noncash
amounts attributable to amortization or write-off of capitalized interest or
other financing costs paid in a previous period (except for any noncash amounts
attributable to amortization or write-off of capitalized interest or other
financing costs paid on or prior to the last day of the fiscal quarter ended
October 2, 2010) and (ii) to the extent included in such consolidated interest
expense for such period, noncash amounts attributable to amortization of debt
discounts or accrued interest payable in kind for such period.
 
          “Consolidated EBITDA” means, for any period (including any period a
portion of which occurs prior to the Effective Date), Consolidated Net Income
for such period, plus
 
     (a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of
 
     (i) consolidated interest expense for such period (including imputed
interest expense in respect of Capital Lease Obligations), determined on a
consolidated basis in accordance with GAAP,
 
     (ii) consolidated income tax expense for such period,
 
     (iii) all amounts attributable to depreciation and amortization for such
period (excluding amortization expense attributable to a prepaid cash item that
was paid in a prior period),
 
     (iv) any extraordinary charges for such period,
 
     (v) any noncash charges for such period (excluding any additions to bad
debt reserves or bad debt expense),
 
     (vi) any losses attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement,
 

--------------------------------------------------------------------------------

 

10
 
     (vii) the cumulative effect of a change in accounting principles,
 
     (viii) restructuring charges and reserves in an aggregate amount not to
exceed $25,000,000 for any period of four consecutive fiscal quarters (provided
that 50% of any unused amount under this clause (viii) during each fiscal year
may be carried forward to, and applied to restructuring charges and reserves
taken, at any time during, the next succeeding fiscal year; provided, further,
that all restructuring charges and reserves taken in any fiscal year shall be
deemed to first utilize the $25,000,000 basket for such year prior to utilizing
any such carry-forward amount) and
 
     (ix) restructuring charges and reserves in connection with any Material
Acquisition (i) that are taken substantially simultaneously with the
consummation of such Material Acquisition and (ii) substantially all the cash
expenditures in connection with which are anticipated to occur during the
one-year period following the date of such consummation, in a cumulative
aggregate amount not exceeding $100,000,000 over the term of this Agreement;
 
provided that any cash expenditure made with respect to any noncash items added
back in computing Consolidated EBITDA for any prior period pursuant to clause
(a)(v) above (or that would have been added back had this Agreement been in
effect during such prior period) shall be subtracted in computing Consolidated
EBITDA for the period in which such cash expenditure is made; and minus
 
     (b) without duplication and to the extent included in determining such
Consolidated Net Income,
 
     (i) any extraordinary gains for such period, all determined on a
consolidated basis in accordance with GAAP,
 
     (ii) any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement and
 
     (iii) the cumulative effect of a change in accounting principles;
 
provided further that Consolidated EBITDA shall be calculated so as to exclude
the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition, or any exclusive
license, of assets by the Company or any of its consolidated Subsidiaries, other
than dispositions of inventory and other dispositions and licenses in the
ordinary course of business.
 
          “Consolidated Net Income” means, for any period, the net income or
loss of the Company and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) the income of any Person (other than the Company) that is
not a consolidated Subsidiary (other than Facilities Service GmbH, so long as it
is accounted for by the equity method
 

--------------------------------------------------------------------------------

 

11
 
and engages only in businesses substantially the same as those in which it
engages on the date hereof) except to the extent of the amount of cash dividends
or similar cash distributions actually paid by such Person to the Company or,
subject to clauses (b) and (c) below, to any other consolidated Subsidiary
during such period, (b) the income of, and any amounts referred to in clause (a)
above paid to, any consolidated Subsidiary (other than any Domestic Subsidiary
Loan Party) to the extent that, on the date of determination, the declaration or
payment of cash dividends or similar cash distributions by such Subsidiary is
not permitted without any prior approval of any Governmental Authority that has
not been obtained or is not permitted by the operation of the terms of the
organizational documents of such Subsidiary, any agreement or other instrument
binding upon the Company or any Subsidiary or any law applicable to the Company
or any Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions has been legally and effectively
waived and (c) the income or loss of, and any amounts referred to in clause (a)
above paid to, any consolidated Subsidiary that is not wholly owned by the
Company to the extent such income or loss or such amounts are attributable to
the noncontrolling interest in such consolidated Subsidiary.
 
          “Consolidated Tangible Net Worth” shall mean on any date the aggregate
amount of assets (less applicable reserves and other properly deductible items)
after deducting therefrom (a) all liabilities, and (b) all goodwill, trade
names, trademarks, patents, unamortized debt discount and expense, capitalized
software, customer relationships, non-competition agreements and other
intangible assets, all as set forth on the most recent quarterly or annual
consolidated balance sheet of the Company and its consolidated Subsidiaries and
computed in accordance with GAAP.
 
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies, or the dismissal
or appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
 
          “Convertible Senior Debentures” means the 2.25% Convertible Senior
Debentures due 2040 issued by the Company under the Indenture dated as of
November 9, 2010, between the Company and Wilmington Trust Company, as trustee.
 
          “Credit Party” means the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender.
 
          “Default” means any event or condition that constitutes, or upon
notice, lapse of time or both would constitute, an Event of Default.
 
          “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in
 

--------------------------------------------------------------------------------

 

12
 
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
 
          “Designated Domestic Subsidiary” means (a) each Domestic Subsidiary
Borrower and (b) each Material Domestic Subsidiary.
 
          “Designated Foreign Subsidiary” means (a) each Foreign Subsidiary
Borrower and (b) each Material Foreign Subsidiary.
 
          “Designated Subsidiary” means each Designated Domestic Subsidiary and
each Designated Foreign Subsidiary.
 
          “Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.
and HSBC Bank USA, N.A., each in its capacity as a co-documentation agent for
the credit facilities provided for herein.
 
          “Disqualified Equity Interest” means, with respect to any Person, any
Equity Interest in such Person that by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable, either
mandatorily or at the option of the holder thereof), or upon the happening of
any event or condition:
 
     (a) matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
 
     (b) is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
 
     (c) is redeemable (other than solely for Equity Interests in such Person
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares
 

--------------------------------------------------------------------------------

 

13
 
of such Equity Interests) or is required to be repurchased by the Company or any
Subsidiary, in whole or in part, at the option of the holder thereof;
 
in each case, on or prior to the date 91 days after the Maturity Date; provided,
however, that an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the Loans
and all other Loan Documents Obligations that are accrued and payable, the
cancellation or expiration of all Letters of Credit and the termination or
expiration of the Commitments.
 
          “dollars” or “$” refers to lawful money of the United States of
America.
 
          “Domestic Loan Party” means the Company and each Domestic Subsidiary
Loan Party.
 
          “Domestic Parallel Debt” has the meaning assigned to such term in the
Collateral Agreement.
 
          “Domestic Secured Obligations” means all the Secured Obligations that
are obligations of any Domestic Loan Party (other than the Domestic Parallel
Debt of such Domestic Loan Party).
 
          “Domestic Subsidiary” means any Subsidiary (a) incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia or (b) which is considered to be a “disregarded entity”
for United States Federal income tax purposes that, in the case of each of
clauses (a) and (b), is not a CFC.
 
          “Domestic Subsidiary Borrower” means each Subsidiary Borrower that is
a Domestic Subsidiary.
 
          “Domestic Subsidiary Loan Party” means each Domestic Subsidiary that
is a party to the Collateral Agreement.
 
          “EBITDA” means, with respect to any Subsidiary for any period, the
portion of Consolidated EBITDA attributable to such Subsidiary and its
consolidated subsidiaries during such period.
 
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
          “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person, other than, in each case, a
natural person or the Company, any Subsidiary or any other Affiliate of the
Company.
 

--------------------------------------------------------------------------------

 

14
 
          “Engagement Letter” means the Engagement Letter dated as of October
22, 2010, among the Company, the Administrative Agent and the Arranger.
 
          “Environmental Laws” means all rules, regulations, codes, ordinances,
judgments, orders, decrees and other laws, and all injunctions, notices or
binding agreements, issued, promulgated or entered into by or with any
Governmental Authority and relating in any way to the environment, to
preservation or reclamation of natural resources, to the management, Release or
threatened Release of, or exposure to, any Hazardous Material or to related
health or safety matters.
 
          “Environmental Liability” means any liability, obligation, loss,
claim, action, order or cost, contingent or otherwise (including any liability
for damages, costs of environmental remediation, fines, penalties and
indemnities), directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests, beneficial interests or other ownership
interests, whether voting or nonvoting, in, or interests in the income or
profits of, a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing, but excluding, in
each case, Indebtedness convertible by its terms into Equity Interests.
 
          “ERISA” means the Employee Retirement Income Security Act of 1974.
 
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or 414(c) of the Code or, solely for purposes of Section
302 of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
          “ERISA Event” means (a) any “reportable event”, as defined in Section
4043 of ERISA or the regulations issued thereunder with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) any failure by
any Plan to satisfy the minimum funding standard (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, in each case
whether or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, (g)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or (h) the
 

--------------------------------------------------------------------------------

 

15
 
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA.
 
          “Eurocurrency”, when used in reference to any Loan or Borrowing, means
that such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
          “Event of Default” has the meaning assigned to such term in Article
VII.
 
          “Exchange Act” means the United States Securities Exchange Act of
1934.
 
          “Excluded Collateral” has the meaning assigned to such term in the
Collateral Agreement.
 
          “Excluded Taxes” means, with respect to any payment to be made by any
Loan Party under any Loan Document, any of the following Taxes imposed on or
with respect to a Recipient: (a) income or franchise Taxes imposed on (or
measured by) net income by the United States of America or by the jurisdiction
under the laws of which such Recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits Taxes imposed by the United States of
America or any similar Taxes imposed by any other jurisdiction referred to in
the preceding clause (a) and (c) in the case of a Non-U.S. Lender (other than an
assignee pursuant to a request by the Company under Section 2.18(b)), any U.S.
Federal withholding Taxes resulting from any law in effect (including FATCA) on
the date such Non-U.S. Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Non-U.S. Lender’s failure to
comply with Section 2.16(f), except to the extent that such Non-U.S. Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from a Loan Party with
respect to such withholding Taxes pursuant to Section 2.16(a).
 
          “Existing Credit Agreement” means the Fourth Amended and Restated
Credit Agreement, dated as of June 24, 2008, as amended and supplemented prior
to the date hereof, among the Company, the permitted borrowers party thereto,
the lenders party thereto and Comerica Bank, as administrative agent.
 
          “Existing Letter of Credit” means each letter of credit previously
issued for the account of the Company or any Subsidiary that (a) is outstanding
on the Effective Date and (b) is listed on Schedule 1.01.
 
          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement and any regulations or official interpretations thereof.
 

--------------------------------------------------------------------------------

 

16
 
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
          “Financial Officer” means, with respect to any Person, the chief
financial officer, principal accounting officer, treasurer or controller of such
Person.
 
          “Foreign DRE” means a Domestic Subsidiary meeting the criteria set
forth in clause (b) of the definition of the term “Domestic Subsidiary” but not
meeting the criteria set forth in clause (a) of the definition of such term.
 
          “Foreign DRE Pledge Agreement” means a pledge or charge agreement
granting a Lien on Equity Interests in a Subsidiary owned directly by or on
behalf of any Domestic Loan Party that is a Foreign DRE to secure the Secured
Obligations, in form and substance reasonably satisfactory to the Administrative
Agent.
 
          “Foreign Guarantee Agreement” means a guarantee agreement of a Foreign
Subsidiary Loan Party pursuant to which such Foreign Subsidiary Loan Party shall
Guarantee the Foreign Secured Obligations, in form and substance reasonably
satisfactory to the Administrative Agent.
 
          “Foreign Pledge Agreement” means a pledge or charge agreement granting
a Lien on Equity Interests in a Foreign Subsidiary or Foreign DRE to secure the
Foreign Secured Obligations or the Secured Obligations, as applicable, governed
by the law of the jurisdiction of organization of such Foreign Subsidiary or
Foreign DRE and in form and substance reasonably satisfactory to the
Administrative Agent.
 
          “Foreign Secured Obligations” means all the Secured Obligations that
are obligations of any Foreign Subsidiary Loan Party.
 
          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
 
          “Foreign Subsidiary Borrower” means each Subsidiary Borrower that is a
Foreign Subsidiary.
 
          “Foreign Subsidiary Loan Party” means (a) each Foreign Subsidiary
Borrower and (b) each Foreign Subsidiary that is a party to a Foreign Guarantee
Agreement.
 
          “GAAP” means generally accepted accounting principles in the United
States of America, applied in accordance with the consistency requirements
thereof.
 

--------------------------------------------------------------------------------

 

17
 
          “Governmental Approvals” means all authorizations, consents,
approvals, permits, licenses and exemptions of, registrations and filings with,
and reports to, Governmental Authorities.
 
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).
 
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation; provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount, as of any date of determination, of any Guarantee shall be
the principal amount outstanding on such date of Indebtedness or other
obligation guaranteed thereby (or, in the case of (i) any Guarantee the terms of
which limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by the chief financial officer of the Company)).
 
          “Hazardous Materials” means all explosive, radioactive, hazardous or
toxic substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
 
          “Hedging Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction, or any option or similar agreement,
involving, or settled by reference to, one or more rates, currencies,
commodities, prices of equity or debt securities or instruments, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value, or any similar transaction or combination of the foregoing
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers,
 

--------------------------------------------------------------------------------

 

18
 
employees or consultants of the Company or the Subsidiaries shall be a Hedging
Agreement.
 
          “Incremental Commitments” means, with respect to any Lender, the
commitment, if any, of such Lender, established in accordance with Section 2.21
pursuant to an Incremental Facility Agreement, to make Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate permitted amount of
such Lender’s Revolving Exposure under such Incremental Facility Agreement.
 
          “Incremental Facility Agreement” means an Incremental Facility
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrowers, the Administrative Agent and one or more Incremental
Revolving Lenders, establishing Incremental Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.21.
 
          “Incremental Revolving Lender” means a Lender with an Incremental
Commitment.
 
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments (including, for the avoidance of doubt,
obligations owed to Dr. Felix Zandman under the Zandman Employment Agreement),
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person (excluding
trade accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (including payments in respect of non-competition agreements or
other arrangements representing acquisition consideration, in each case entered
into in connection with an acquisition, but excluding (i) current accounts
payable incurred in the ordinary course of business, (ii) deferred compensation
payable to directors, officers or employees of the Company or any Subsidiary and
(iii) any purchase price adjustment, earnout or deferred payment of a similar
nature incurred in connection with an acquisition), (e) all Capital Lease
Obligations of such Person, (f) the maximum aggregate amount of all letters of
credit and letters of guaranty in respect of which such Person is an account
party, (g) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances, (h) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed by such Person, and (i)
all Guarantees by such Person of Indebtedness of others. The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 

--------------------------------------------------------------------------------

 

19
 
          “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by any Loan Party under any Loan
Document and (b) Other Taxes.
 
          “Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
          “Information” has the meaning assigned to such term in Section 9.12.
 
          “Intercompany Subordination Agreement” means the Intercompany
Subordination Agreement in the form of Exhibit I or any other form approved by
the Administrative Agent in its reasonable discretion.
 
          “Interest Election Request” means a request by a Borrower to convert
or continue a Borrowing in accordance with Section 2.07, which shall be, in the
case of any such written request, in the form of Exhibit E or any other form
approved by the Administrative Agent in its reasonable discretion.
 
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and
December, (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, such day or days prior to the last day of such Interest Period
as shall occur at intervals of three months’ duration after the first day of
such Interest Period, and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid.
 
          “Interest Period” means, with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or, if agreed to by each Lender participating therein,
nine or twelve months thereafter), as the applicable Borrower may elect;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
 
          “Interim CNI Basket Amount” means, at any date, an aggregate amount
equal to 20% of cumulative Consolidated Net Income during the period (treated as
one accounting period) from December 31, 2011 to the earlier of (a) the end of
the fiscal quarter of the Company for which consolidated financial statements
have theretofore been most recently delivered pursuant to Section 5.01(a) or
5.01(b) and (b) December 31, 2012.
 

--------------------------------------------------------------------------------

 

20
 
          “Investment” means, with respect to a specified Person, (i) any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness or other obligations of, or any other investment in, any
other Person that are held or made by the specified Person and (ii) the purchase
or acquisition (in one transaction or a series of related transactions) of all
or substantially all the property and assets or business of any other Person or
assets constituting a business unit, line of business, division or product line
of any other Person. The amount, as of any date of determination, of (a) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date, without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee”, (c) any Investment in the form of a transfer of Equity
Interests or other non-cash property by the investor to the investee, including
any such transfer in the form of a capital contribution, shall be the fair value
(as determined reasonably and in good faith by the chief financial officer of
the Company) of such Equity Interests or other property as of the time of the
transfer, without any adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such transfer, (d) any Investment (other than any Investment referred to
in clause (a), (b) or (c) above) by the specified Person in the form of a
purchase or other acquisition for value of any Equity Interests, evidences of
Indebtedness, other securities or assets of any other Person shall be the
original cost of such Investment (including any Indebtedness assumed in
connection therewith), plus the cost of all additions, as of such date, thereto,
and minus the amount, as of such date, of any portion of such Investment repaid
to the investor in cash as a repayment of principal or a return of capital, as
the case may be, but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (e) any Investment (other than
any Investment referred to in clause (a), (b), (c) or (d) above) by the
specified Person in any other Person resulting from the issuance by such other
Person of its Equity Interests to the specified Person shall be the fair value
(as determined reasonably and in good faith by the chief financial officer of
the Company) of such Equity Interests at the time of the issuance thereof. For
purposes of Section 6.04, if an Investment involves the acquisition of more than
one Person, the amount of such Investment shall be allocated among the acquired
Persons in accordance with GAAP; provided that pending the final determination
of the amounts to be so allocated in accordance with GAAP, such allocation shall
be as reasonably determined by a Financial Officer.
 
          “IP Security Agreements” has the meaning assigned to such term in the
Collateral Agreement.
 
          “IRS” means the United States Internal Revenue Service.
 

--------------------------------------------------------------------------------

 

21
 
          “Israeli Subsidiary” means each Subsidiary that is incorporated or
organized under the laws of the State of Israel.
 
          “Israeli-Owned Subsidiary” means each direct or indirect subsidiary of
an Israeli Subsidiary that is not an Israeli Subsidiary.
 
          “Issuing Bank” means (a) JPMorgan Chase Bank, N.A., (b) solely in
respect of any Existing Letter of Credit, the Person that is the issuer thereof
and (c) each Revolving Lender that shall have become an Issuing Bank hereunder
as provided in Section 2.05(j) (other than any Person that shall have ceased to
be an Issuing Bank as provided in Section 2.05(k)), each in its capacity as an
issuer of Letters of Credit hereunder. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.05 with respect to such Letters of Credit).
 
          “LC Disbursement” means a payment made by an Issuing Bank pursuant to
a Letter of Credit.
 
          “LC Exposure” means, at any time, the sum of (a) the aggregate amount
of all Letters of Credit that remains available for drawing at such time and (b)
the aggregate amount of all LC Disbursements that have not yet been reimbursed
by or on behalf of the Borrowers at such time. The LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
 
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or an Incremental Facility Agreement, other than any such Person that
shall have ceased to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.
 
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement and any Existing Letter of Credit, other than any such letter of
credit that shall have ceased to be a “Letter of Credit” outstanding hereunder
pursuant to Section 9.05.
 
          “Leverage Ratio” means, on any date, the ratio of (a) Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company most recently ended on or prior to
such date.
 
          “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on the Reuters “LIBOR01” screen displaying
British Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest
 

--------------------------------------------------------------------------------

 

22
 
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, charge, security interest or other
encumbrance on, in or of such asset, including any agreement to provide any of
the foregoing and any arrangement entered into for the purpose of making
particular assets available to satisfy any Indebtedness or other obligation, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
 
          “Loan Documents” means this Agreement, the Collateral Agreement, the
other Security Documents, the Subsidiary Borrower Agreements, the Subsidiary
Borrower Terminations, the Incremental Facility Agreements, the Foreign
Guarantee Agreements, the Intercompany Subordination Agreement and, except for
purposes of Section 9.02, any promissory notes delivered pursuant to Section
2.09(c).
 
          “Loan Documents Obligations” has the meaning set forth in the
Collateral Agreement.
 
          “Loan Party” means the Company, each Subsidiary Borrower and each
other Subsidiary Loan Party.
 
          “Loans” means the loans made by the Lenders to the Borrowers pursuant
to this Agreement.
 
          “Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $75,000,000.
 
          “Material Adverse Effect” means an event or condition that has
resulted, or could reasonably be expected to result, in a material adverse
effect on (a) the business, assets, liabilities, operations, or condition
(financial or otherwise) of the Company and
 

--------------------------------------------------------------------------------

 

23
 
the Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform
any of its material obligations under any Loan Document or (c) the rights of or
benefits available to the Lenders under any Loan Document.
 
          “Material Disposition” means any sale, transfer or other disposition,
or a series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company or any Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $75,000,000. For purposes of Sections
1.04(b) and 1.04(c), the spin-off of VPG consummated on July 6, 2010 shall not
be deemed to have constituted a Material Disposition.
 
          “Material Domestic Subsidiary” means each Domestic Subsidiary (a) the
consolidated total assets of which exceed $25,000,000 or (b) the consolidated
EBITDA of which exceeds $10,000,000, in each case as of the end of or for the
most recent period of four consecutive fiscal quarters of the Company for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the first delivery of any such financial statements, as of the end
of or for the period of four consecutive fiscal quarters of the Company most
recently ended prior to the date of this Agreement); provided that if at the end
of or for any such most recent period of four consecutive fiscal quarters the
combined consolidated total assets or combined consolidated EBITDA of all
Subsidiaries that would not constitute Material Domestic Subsidiaries in
accordance with the foregoing shall have exceeded 20% of the combined
consolidated total assets of the Company and the Domestic Subsidiaries or 20% of
the combined consolidated EBITDA of the Company and the Domestic Subsidiaries,
then one or more of such Domestic Subsidiaries that would not otherwise be
Material Domestic Subsidiaries shall for all purposes of this Agreement be and
automatically become Material Domestic Subsidiaries in descending order based on
the amounts of their consolidated total assets or consolidated EBITDA, as the
case may be, until such excess shall have been eliminated.
 
          “Material Foreign Subsidiary” means each Foreign Subsidiary (a) the
consolidated total assets of which exceed $125,000,000 or (b) the consolidated
EBITDA of which exceeds $20,000,000, in each case as of the end of or for the
most recent period of four consecutive fiscal quarters of the Company for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the first delivery of any such financial statements, as of the end
of or for the period of four consecutive fiscal quarters of Company most
recently ended prior to the date of this Agreement).
 
          “Material Indebtedness” means Indebtedness (other than the Loans,
Letters of Credit and Guarantees under the Loan Documents), or obligations in
respect of one or more Hedging Agreements, of any one or more of the Company and
the
 

--------------------------------------------------------------------------------

 

24
 
Subsidiaries in an aggregate principal amount of $25,000,000 or more. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
 
          “Material Subsidiary” means each Material Domestic Subsidiary and each
Material Foreign Subsidiary.
 
          “Maturity Date” means the fifth anniversary of the Effective Date.
 
          “MNPI” means material information concerning the Company and the other
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Securities Act and the Exchange Act.
 
          “Moody’s” means Moody’s Investors Service, Inc., and any successor to
its rating agency business.
 
          “Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
          “Net Debt” means, on any date, an amount equal to (a) Total
Indebtedness as of such date, less (b) the aggregate amount of Unrestricted
Cash.
 
          “Non-Defaulting Lender” means, at any time, any Lender that is not a
Defaulting Lender at such time.
 
          “Non-U.S. Lender” means a Lender that is not a U.S. Person.
 
          “Original Indebtedness” has the meaning assigned to such term in the
definition of the term “Refinancing Indebtedness”.
 
          “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
 
          “Other Taxes” means any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other
 

--------------------------------------------------------------------------------

 

25
 
Connection Taxes imposed with respect to an assignment (other than an assignment
under Section 2.18(b)).
 
          “Parent” means, with respect to any Lender, any Person of which such
Lender is a direct or indirect subsidiary.
 
          “Participant Register” has the meaning assigned to such term in
Section 9.04(c).
 
          “Participants” has the meaning set forth in Section 9.04(c).
 
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
          “Perfection Certificate” means a certificate in the form of Exhibit F
or any other form approved by the Administrative Agent in its reasonable
discretion.
 
          “Permitted Acquisition” means the purchase or other acquisition by the
Company or any Subsidiary of Equity Interests in, or all or substantially all
the assets of (or all or substantially all the assets constituting a business
unit, division, product line or line of business of), any Person if
 
     (a) in the case of any purchase or other acquisition of Equity Interests in
a Person, upon the consummation of such acquisition, such Person and each of its
subsidiaries (collectively, the “Acquired Person”), other than less than
wholly-owned Subsidiaries or Foreign Subsidiaries meeting the requirements of
clause (v)(A) and (B) below, will be a wholly-owned Subsidiary (including as a
result of a merger or consolidation between any Subsidiary and such Person) or
(b) in the case of any purchase or other acquisition of other assets, such
assets will be owned by the Company or a Domestic Subsidiary Loan Party;
provided that
 
     (i) such purchase or acquisition was not preceded by, or consummated
pursuant to, an unsolicited tender offer or proxy contest initiated by or on
behalf of the Company or any Subsidiary,
 
     (ii) all transactions related thereto are consummated in all material
respects in accordance with applicable law,
 
     (iii) the business of the Acquired Person, or such assets, as the case may
be, constitute a business of the type conducted by the Company and the
Subsidiaries on the date hereof and businesses reasonably related or incidental
thereto,
 
     (iv) with respect to each such purchase or other acquisition, all actions
required to be taken with respect to each newly created or acquired Subsidiary
or assets in order to satisfy the requirements set forth in the definition of
the term “Collateral and Guarantee Requirement” shall have
 

--------------------------------------------------------------------------------

 

26
 
been taken (or arrangements for the taking of such actions reasonably
satisfactory to the Administrative Agent shall have been made), and
 
     (v)(A) as of the last day of and for the period of four consecutive fiscal
quarters ending on the fiscal quarter of the Acquired Person most recently ended
prior to the consummation of such purchase or acquisition for which financial
statements of such Acquired Person are available, each of the combined total
assets and combined total revenues of all Foreign Subsidiaries and less than
wholly-owned Subsidiaries, taken together, included in such Acquired Person
shall not have exceeded 20% of the combined total assets or combined total
revenues, respectively, of the Acquired Person and (B) as of the date of the
consummation of such purchase or acquisition, no more than 20% of such assets
shall be located outside of the United States of America;
 
     (vi) at the time of and immediately after giving effect to any such
purchase or other acquisition,
 
     (A) no Default shall have occurred and be continuing,
 
     (B) the Company shall be in compliance with the covenants set forth in
Sections 6.12 and 6.13 on a pro forma basis in accordance with Section 1.04(b)
(provided that, for purposes of Section 6.13, the Leverage Ratio shall not
exceed 2.75 to 1.00), and
 
     (C) the Company shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Company, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all the
requirements set forth in this definition have been satisfied with respect to
such purchase or other acquisition, together with reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in clauses
(v) and (vi)(B) above.
 
          “Permitted Class B Holder” means a holder of record of shares of Class
B Common Stock that is a Permitted Holder under clause (a) of the definition of
such term.
 
          “Permitted Encumbrances” means:
 
     (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.06;
 
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.06;
 

--------------------------------------------------------------------------------

 

27
 
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws;
 
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations (including to customs authorities), surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;
 
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;
 
     (f) easements, covenants, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business, and other minor title imperfections with respect to real property,
that in each case do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;
 
     (g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Company or any Subsidiary in excess of those
required by applicable banking regulations; and
 
     (h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases or
consignments entered into by the Company and the Subsidiaries in the ordinary
course of business;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
          “Permitted Holder” means (a) Dr. Felix Zandman, his estate, heirs,
executor, administrator or other personal representative, or any of his
immediate family members or any trust, fund or other entity which is controlled
by him, his estate, heirs or any of his immediate family members and (b) any
Permitted Transferee.
 
          “Permitted Investments” means:
 
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 

--------------------------------------------------------------------------------

 

28
 
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a credit rating
of at least A-1 from S&P or at least P-1 from Moody’s;
 
     (c) investments in certificates of deposit, banker’s acceptances and demand
or time deposits, in each case maturing within 180 days from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
 
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
 
     (e) money market funds that (i) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated in one of the two
highest ratings categories by each of S&P and Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;
 
     (f) any fund or collective investment pooling arrangement the assets of
which consist of only those investments described in clauses (a) through (e)
above; and
 
     (g) in the case of any Foreign Subsidiary, other short-term investments
that are analogous to the foregoing, are of comparable credit quality and are
consistent with the investment practices of such Foreign Subsidiary as of the
date hereof.
 
          “Permitted IP Transfer” means one or more sales after the Effective
Date of intellectual property owned by a Domestic Subsidiary to a Foreign
Subsidiary; provided that (a) any such sale is made solely for cash
consideration paid by the acquiring Foreign Subsidiary to such Domestic
Subsidiary at the time of transfer in an amount not less than the fair market
value of the intellectual property transferred, (b) no Liens (other than
Permitted Encumbrances and Liens under the Security Documents) shall exist on
any such transferred intellectual property at the time of its transfer and (c)
the aggregate, cumulative fair market value of all such transferred intellectual
property shall not exceed $125,000,000.
 
          “Permitted Senior Unsecured Indebtedness” means senior capital markets
Indebtedness of the Company that (a) is unsecured, (b) is not Guaranteed by any
Subsidiary other than by Subsidiary Loan Parties on an unsecured basis and (c)
does not mature or require any amortization payment to be made prior to the date
that is 91 days after the Maturity Date.
 
          “Permitted Subordinated Indebtedness” means capital markets
Indebtedness of the Company the payment of which is subordinated to the
Company’s
 

--------------------------------------------------------------------------------

 

29
 
obligations in respect of the Loan Documents Obligations on market terms
reasonably acceptable to, and approved in writing by, the Administrative Agent,
and which Indebtedness (a) is unsecured, (b) is not Guaranteed by any Subsidiary
other than by Subsidiary Loan Parties on an unsecured and subordinated basis on
market terms reasonably acceptable to, and approved in writing by, the
Administrative Agent, and (c) does not mature or require any amortization
payment to be made prior to the date that is 91 days after the Maturity Date.
 
       “Permitted Transferee” means, with respect to each Permitted Class B
Holder,
 
       (a) in the case of a Permitted Class B Holder that is a natural person,
(i) the spouse of such Permitted Class B Holder, any lineal descendant of a
great grandparent of either such Permitted Class B Holder or the spouse of such
Permitted Class B Holder, including adopted children; (ii) the trustee of a
trust (whether testamentary, intervivos or a voting trust) principally for the
benefit of such Permitted Class B Holder and/or one or more of such Permitted
Class B Holder’s Permitted Transferees described in each subclause of this
clause (a); (iii) any organization to which contributions are deductible for
federal income, estate or gift tax purposes or any split-interest trust
described in Section 4947 of the Code (a “Charitable Organization”); (iv) a
corporation, of which outstanding capital stock entitled to a majority of the
votes in the election of directors is owned beneficially solely by, or a
partnership, of which a majority of the partnership interests entitled to
participate in the management of the partnership is owned beneficially solely
by, such Permitted Class B Holder and/or one or more of such Permitted Class B
Holder’s Permitted Transferees determined under this clause (a); and (v) the
estate of such Permitted Class B Holder;
 
       (b) in the case of a Permitted Class B Holder holding the shares of Class
B Common Stock in question as trustee pursuant to a trust (other than pursuant
to a trust described in clause (f) below), (i) any person transferring Class B
Common Stock to such trust and (ii) any Permitted Transferee of any such
transferor determined pursuant to clause (a) above;
 
       (c) in the case of a Permitted Class B Holder which is a Charitable
Organization holding record and beneficial ownership of the shares of Class B
Common Stock in question, any Permitted Class B Holder;
 
       (d) in the case of a Permitted Class B Holder which is a corporation or
partnership (other than a Charitable Organization) acquiring record and
beneficial ownership of the shares of Class B Common Stock in question upon its
initial issuance by the Company, (i) a partner of such partnership or
shareholder of such corporation at the time of issuance, and (ii) any Permitted
Transferee (determined pursuant to clause (a) above) of any such partner or
shareholder referred to in subclause (i) of this clause (d);
 
       (e) in the case of a Permitted Class B Holder which is a corporation or
partnership (other than a Charitable Organization or a corporation or
partnership described in clause (d) above) holding record and beneficial
ownership of the shares of
 

--------------------------------------------------------------------------------

 

30
 
Class B Common Stock in question, (i) any person transferring such shares of
Class B Common Stock to such corporation or partnership and (ii) any Permitted
Transferee of any such transferor determined under clause (a) above;
 
       (f) in the case of a Permitted Class B Holder holding the shares of Class
B Common Stock in question as trustee pursuant to a trust which was irrevocable
at the time of issuance of the Class B Common Stock, (i) any person to whom or
for whose benefit principal may be distributed either during or at the end of
the term of such trust whether by power of appointment or otherwise and (ii) any
Permitted Transferee of any such person determined pursuant to clause (a) above;
and
 
       (g) in the case of a Permitted Class B Holder which is the estate of a
deceased Permitted Class B Holder or which is the estate of a bankrupt or
insolvent Permitted Class B Holder, which holds record and beneficial ownership
of the shares of Class B Common Stock in question, a Permitted Transferee of
such deceased, bankrupt or insolvent Permitted Class B Holder as determined
pursuant to clause (a), (b), (c), (d), (e) or (f) above, as the case may be.
 
       “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
 
       “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA sponsored, maintained or contributed by
the Company or any ERISA Affiliate.
 
       “Platform” has the meaning assigned to such term in Section 9.16(b).
 
       “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
       “Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
 
       “Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
 
       “Ratings Condition” means the condition that (a) the public issuer or
corporate credit rating assigned to the Company by S&P is BBB- or higher and (b)
the public issuer rating assigned to the Company by Moody’s is Baa3 or higher,
in each case with a stable outlook or better.
 
       “Recipient” means, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.
 

--------------------------------------------------------------------------------

 

31
 
       “Refinancing Indebtedness” means, in respect of any Indebtedness (the
“Original Indebtedness”), any Indebtedness that extends, renews or refinances
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness and reasonable fees, and expenses relating to such extension,
renewal or refinancing; (b) the final maturity of such Refinancing Indebtedness
shall not be earlier, and the weighted average life to maturity of such
Refinancing Indebtedness shall not be shorter, than that of such Original
Indebtedness; (c) such Refinancing Indebtedness shall not be required to be
repaid, prepaid, redeemed, repurchased or defeased, whether on one or more fixed
dates, upon the occurrence of one or more events or at the option of any holder
thereof (except, in each case, upon the occurrence of an event of default or a
change in control or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness) prior to the earlier of (i) the maturity of
such Original Indebtedness and (ii) the date 91 days after the Maturity Date;
(d) such Refinancing Indebtedness shall not be issued or Guaranteed by the
Company or any Subsidiary that was not the issuer of, or a guarantor of, such
Original Indebtedness; (e) if such Original Indebtedness was subordinated to the
Loan Documents Obligations, such Refinancing Indebtedness shall be subordinated
to the Loan Documents Obligations on terms not less favorable in any material
respect to the Lenders; and (f) such Refinancing Indebtedness shall not be
secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Loan Documents Obligations, by any Lien that shall not have been
contractually subordinated to at least the same extent.
 
       “Register” has the meaning set forth in Section 9.04(b)(iv).
 
       “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, partners, trustees, employees,
agents and advisors of such Person and of such Person’s Affiliates.
 
       “Release” means any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the surface or subsurface environment or within, upon
or underneath any building, structure, facility or fixture.
 
       “Release Date” has the meaning assigned to such term in Section 9.13(b).
 
       “Required Lenders” means, at any time, Lenders having Revolving Exposures
and unused Commitments representing more than 50% of the sum of the Aggregate
Revolving Exposure and unused Commitments at such time.
 
       “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property, but excluding any dividend or distribution
paid by
 

--------------------------------------------------------------------------------

 

32
 
the Company to holders of its Equity Interests solely in shares of common Equity
Interests of the Company) with respect to any Equity Interests in the Company or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of, or any other
return of capital with respect to, any Equity Interests in the Company or any
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Company or any Subsidiary.
 
       “Revolving Borrowing” means a Borrowing of Revolving Loans.
 
       “Revolving Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and
such Lender’s LC Exposure and Swingline Exposure at such time.
 
       “Revolving Lender” means a Lender with a Commitment or Revolving
Exposure.
 
       “Revolving Loan” means a Loan made pursuant to Section 2.01.
 
       “Sale/Leaseback Transaction” means an arrangement relating to property
owned by the Company or any Subsidiary whereby the Company or such Subsidiary
sells or transfers such property to any Person and the Company or any Subsidiary
leases such property, or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, from such
Person or its Affiliates.
 
       “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor to its rating agency business.
 
       “SEC” means the United States Securities and Exchange Commission.
 
       “Secured Obligations” has the meaning set forth in the Collateral
Agreement.
 
       “Secured Parties” has the meaning set forth in the Collateral Agreement.
 
       “Securities Act” means the United States Securities Act of 1933.
 
       “Securitization” means any transaction or series of transactions entered
into by Foreign Subsidiaries pursuant to which such Foreign Subsidiaries sell,
convey or otherwise transfer to a Securitization Vehicle Securitization Assets
of such Foreign Subsidiaries (or grants a security interest in such
Securitization Assets transferred or purported to be transferred to such
Securitization Vehicle), and which Securitization Vehicle finances the
acquisition of such Securitization Assets (i) with proceeds from the issuance of
Third Party Interests, (ii) with Sellers’ Retained Interests or (iii) with
proceeds from the sale or collection of Securitization Assets previously
purchased by such Securitization Vehicle.
 

--------------------------------------------------------------------------------

 

33
 
       “Securitization Assets” means any accounts receivable owed to a Foreign
Subsidiary (whether now existing or arising or acquired in the future) arising
in the ordinary course of business from the sale of goods or services, all
collateral securing such accounts receivable, all contracts and contract rights
and all guarantees or other obligations in respect of such accounts receivable,
all proceeds of such accounts receivable and other assets (including contract
rights) which are of the type customarily transferred in connection with
securitizations of accounts receivable and which are sold, transferred or
otherwise conveyed by such Foreign Subsidiary to a Securitization Vehicle in
connection with a Securitization permitted by Section 6.05.
 
       “Securitization Vehicle” means a Person that is a direct wholly owned
Subsidiary of a Foreign Subsidiary formed for the purpose of effecting one or
more Securitizations to which such Foreign Subsidiary transfers Securitization
Assets and which, in connection therewith, issues Third Party Interests;
provided that such Securitization Vehicle shall engage in no business other than
the purchase of Securitization Assets pursuant to Securitizations permitted by
Section 6.05, the issuance of Third Party Interests or other funding of such
Securitizations and any activities reasonably related thereto.
 
       “Security Documents” means the Collateral Agreement, the Foreign DRE
Pledge Agreements, the Foreign Pledge Agreements, the IP Security Agreements and
each other security agreement or other instrument or document executed and
delivered pursuant to Section 5.03 or 5.12 to secure the Secured Obligations.
 
       “Sellers’ Retained Interests” means the debt or equity interests held by
a Foreign Subsidiary in a Securitization Vehicle to which Securitization Assets
have been transferred in a Securitization permitted by Section 6.05, including
any such debt or equity received in consideration for the Securitization Assets
transferred.
 
       “Significant Subsidiary” means (a) each Material Subsidiary and (b) each
Subsidiary the consolidated total assets or consolidated revenues of which
exceeded 5% of the consolidated total assets of the Company or 5% of the
consolidated revenues of the Company as of the end of or for the most recent
period of four consecutive fiscal quarters of the Company for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior
to the first delivery of any such financial statements, as of the end of or for
the period of four consecutive fiscal quarters of the Company most recently
ended prior to the date of this Agreement).
 
       “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
 

--------------------------------------------------------------------------------

 

34
 
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
 
       “Subordinated Indebtedness” of any Person means any Indebtedness of such
Person that is subordinated in right of payment to any other Indebtedness of
such Person.
 
       “subsidiary” means, with respect to any Person (the “parent”) at any
date, (a) any Person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
       “Subsidiary” means any subsidiary of the Company.
 
       “Subsidiary Borrower” means each wholly-owned Subsidiary that the Company
has designated as a Subsidiary Borrower pursuant to Section 2.20 and that has
not ceased to be a Subsidiary Borrower as provided in such Section.
 
    “Subsidiary Borrower Agreement” means a Subsidiary Borrower Agreement
substantially in the form of Exhibit G or any other form approved by the
Administrative Agent in its reasonable discretion.
 
    “Subsidiary Borrower Termination” means a Subsidiary Borrower Termination
substantially in the form of Exhibit H or any other form approved by the
Administrative Agent in its reasonable discretion.
 
    “Subsidiary Loan Party” means each Domestic Subsidiary Loan Party and each
Foreign Subsidiary Loan Party.
 
    “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
 
    “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.
 
    “Swingline Loan” means a Loan made pursuant to Section 2.04.
 
    “Syndication Agent” means Comerica Bank and Bank Leumi USA, each in its
capacity as a co-syndication agent for the credit facilities provided herein.
 

--------------------------------------------------------------------------------

 

35
 
    “Taxes” means any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
 
    “Third Party Interests” means, with respect to any Securitization, notes,
bonds or other debt instruments, beneficial interests in a trust, undivided
ownership interests in receivables or other securities issued for cash
consideration by the relevant Securitization Vehicle to banks, financing
conduits, investors or other financing sources (other than the Company and the
Subsidiaries) the proceeds of which are used to finance, in whole or in part,
the purchase by such Securitization Vehicle of Securitization Assets in a
Securitization. The amount of any Third Party Interests at any time shall be
deemed to equal the aggregate principal, stated or invested amount of such Third
Party Interests which are outstanding at such time.
 
    “Total Indebtedness” means, as of any date, the sum of the aggregate
principal amount of Indebtedness of the Company and the Subsidiaries outstanding
as of such date, in the amount that would be reflected on a balance sheet
prepared as of such date on a consolidated basis in accordance with GAAP (but
without giving effect to any election to value any Indebtedness at “fair value”,
as described in Section 1.04(a), or any other accounting principle that results
in the amount of any such Indebtedness (other than zero coupon Indebtedness) as
reflected on such balance sheet to be below the stated principal amount of such
Indebtedness). For purposes of determining the Leverage Ratio under Section
6.13, Total Indebtedness shall exclude (a) the Indebtedness outstanding under
the Floating Rate Unsecured Loan Notes due 2102 issued by the Company under the
Note Instrument dated as of December 13, 2002 and (b) obligations owed to Dr.
Felix Zandman under the Zandman Employment Agreement.
 
    “Transactions” means the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of the
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.
 
    “Transition Services Agreement” means the Transition Services Agreement
dated July 6, 2010, between VPG and the Company, as in effect on the date
hereof.
 
    “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
    “Unrestricted Cash” means unrestricted cash and cash equivalents owned by
the Company and the Subsidiaries and not controlled by or subject to any Lien or
other preferential arrangement in favor of any creditor (other than Liens
created under the Loan Documents and Liens constituting Permitted Encumbrances
of the type referred to in clause (g) of the definition of such term).
 

--------------------------------------------------------------------------------

 

36
 
    “U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
    “U.S. Tax Certificate” has the meaning assigned to such term in Section
2.16(f)(ii)(D)(2).
 
    “USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
    “VPG” means Vishay Precision Group, Inc., a Delaware corporation.
 
    “wholly-owned”, when used in reference to a subsidiary of any Person, means
that all the Equity Interests in such subsidiary (other than directors’
qualifying shares and other nominal amounts of Equity Interests that are
required to be held by other Persons under applicable law) are owned,
beneficially and of record, by such Person, another wholly-owned subsidiary of
such Person or any combination thereof.
 
    “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
    “Withholding Agent” means any Loan Party and the Administrative Agent.
 
    “Zandman Employment Agreement” means the Amended and Restated Employment
Agreement dated as of May 13, 2009, between the Company and Dr. Felix Zandman,
as in effect on the date hereof.
 
    SECTION 1.02. Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”).
 
    SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to
 

--------------------------------------------------------------------------------

 

37
 
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.
 
    SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Company, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Company, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding any other provision contained
herein, (A) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Company or
any Subsidiary at “fair value”, as defined therein and (B) all computations of
amounts of Indebtedness in respect of convertible or equity-linked securities
shall be reflected as the stated principal amount of such Indebtedness.
 
    (b) All pro forma computations required to be made hereunder giving effect
to any Material Acquisition, Material Disposition, Permitted Acquisition or
other transaction shall be calculated after giving pro forma effect thereto
(and, in the case of any pro forma computations made hereunder to determine
whether such Material Acquisition, Material Disposition, Permitted Acquisition
or other transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to Section
5.01(a) or 5.01(b) (or, prior to the delivery of any such financial statements,
ending with the last fiscal quarter included in the financial statements
referred to in Section 3.04(a)), and, to
 

--------------------------------------------------------------------------------

 

38
 
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of, any related incurrence or reduction of
Indebtedness, and any cost savings reasonably expected to be realized in
connection with any such acquisition, in each case calculated in accordance with
Article 11 of Regulation S-X under the Securities Act. If any Indebtedness bears
a floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness if such Hedging
Agreement has a remaining term in excess of 12 months).
 
    (c) For purposes of determining compliance with the covenants set forth in
Sections 6.12 and 6.13 during any period in which a Material Acquisition or
Material Disposition has occurred, Consolidated EBITDA and Consolidated Interest
Expense will be calculated for such period giving effect to such Material
Acquisition or Material Disposition on a pro forma basis in accordance with
paragraph (b) of this Section.
 
ARTICLE II
 
The Credits
 
    SECTION 2.01. Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender’s Revolving Exposure exceeding such Lender’s
Commitment or the Aggregate Revolving Exposure exceeding the Aggregate
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
 
    SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Type
made by the Lenders ratably in accordance with their individual Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
 
    (b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower may
request in accordance herewith; provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings unless the Company shall have
given the notice required for a Eurocurrency Borrowing under Section 2.03 and
provided an indemnity letter, in form and substance reasonably satisfactory to
the Administrative Agent, extending the benefits of Section 2.15 to Lenders in
respect of such Borrowings. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the applicable Borrower to repay
such Loan in accordance with the terms of this Agreement.
 

--------------------------------------------------------------------------------

 

39
 
    (c) At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f). Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 Eurocurrency Borrowings outstanding.
 
    (d) Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert to or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
 
    SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
applicable Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of the proposed
Borrowing (or, in the case of any Eurocurrency Borrowing to be made on the
Effective Date, such shorter period of time as may be agreed to by the
Administrative Agent) or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of an
executed written Borrowing Request. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
    (i) the Borrower requesting such Borrowing;
 
    (ii) the aggregate amount of such Borrowing;
 
    (iii) the date of such Borrowing, which shall be a Business Day;
 
    (iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
 
    (v) in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
    (vi) the location and number of the account of the applicable Borrower to
which funds are to be disbursed or, in the case of any ABR Revolving Borrowing
 

--------------------------------------------------------------------------------

 

40
 
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
    SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the Company
from time to time during the Availability Period in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of the outstanding Swingline Loans exceeding $30,000,000 or
(ii) the Aggregate Revolving Exposure exceeding the Aggregate Commitment;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Company may borrow,
prepay and reborrow Swingline Loans.
 
    (b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone not later than 12:00 noon, New York City
time, on the day of the proposed Swingline Loan. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of an executed written Borrowing Request.
Each such telephonic and written Borrowing Request shall specify the requested
date (which shall be a Business Day) and the amount of the requested Swingline
Loan and the location and number of the account of the Company to which funds
are to be disbursed or, in the case of any Swingline Loan requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f), the
identity of the Issuing Bank that has made such LC Disbursement. Promptly
following the receipt of a Borrowing Request in accordance with this Section,
the Administrative Agent shall advise the Swingline Lender of the details
thereof. The Swingline Lender shall make each Swingline Loan available to the
Company by means of a wire transfer to the account specified in such Borrowing
Request or to the applicable Issuing Bank, as the case may be, by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.
 
    (c) The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of the Swingline Loans in which Revolving Lenders will be
required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees to pay, upon receipt of notice as provided above, to
 

--------------------------------------------------------------------------------

 

41
 
the Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that, in making any Swingline Loan, the Swingline Lender
shall be entitled to rely, and shall not incur any liability for relying, upon
the representation and warranty of the Company deemed made pursuant to Section
4.02, unless, at least one Business Day prior to the time such Swingline Loan
was made, the Required Lenders shall have notified the Swingline Lender (with a
copy to the Administrative Agent) in writing that, as a result of one or more
events or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such
Swingline Loan were then made (it being understood and agreed that, in the event
the Swingline Lender shall have received any such notice, it shall have no
obligation to make any Swingline Loan until and unless it shall be satisfied
that the events and circumstances described in such notice shall have been cured
or otherwise shall have ceased to exist). Each Revolving Lender further
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or any reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Company of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Company (or other Person on behalf of
the Company) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not
constitute a Loan and shall not relieve the Company of its obligation to repay
such Swingline Loan.
 
    SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit for its own account, denominated in dollars and in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period. Each Existing Letter
of Credit shall be deemed, for all purposes of this Agreement (including
paragraphs (d) and (f) of this Section), to be a Letter of Credit issued
hereunder for the account of the Company. The Company
 

--------------------------------------------------------------------------------

 

42
 
unconditionally and irrevocably agrees that, in connection with any Existing
Letter of Credit, it will be fully responsible for the reimbursement of LC
Disbursements, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the account party in respect of
such Existing Letter of Credit. Notwithstanding anything contained in any letter
of credit application furnished to any Issuing Bank in connection with the
issuance of any Letter of Credit, (i) all provisions of such letter of credit
application purporting to grant liens in favor of the Issuing Bank to secure
obligations in respect of such Letter of Credit shall be disregarded, it being
agreed that such obligations shall be secured to the extent provided in this
Agreement and in the Security Documents, and (ii) in the event of any
inconsistency between the terms and conditions of such letter of credit
application and the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall control.
 
    (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the applicable Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the recipient) to the applicable Issuing Bank and
the Administrative Agent, reasonably in advance of the requested date of
issuance, amendment, renewal or extension, a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the requested date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to enable the applicable
Issuing Bank to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any such request. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon each issuance, amendment, renewal or
extension of any Letter of Credit the applicable Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure will not exceed $45,000,000 and (ii)
the Aggregate Revolving Exposure will not exceed the Aggregate Commitment. Each
Issuing Bank agrees that it shall not permit any issuance, amendment, renewal or
extension of a Letter of Credit to occur unless it shall have given to the
Administrative Agent written notice thereof required under paragraph (l) of this
Section.
 
    (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
applicable Borrower and the applicable Issuing Bank pursuant to which the
expiration date of such Letter of Credit shall automatically be extended for a
period of up to 12 months (but not to a date later than the date set forth in
clause (ii) above), subject to a right on the part of such Issuing Bank to
prevent any such
 

--------------------------------------------------------------------------------

 

43
 
renewal from occurring by giving notice to the beneficiary in advance of any
such renewal.
 
    (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or any Revolving Lender, the
Issuing Bank that is the issuer thereof hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of such Issuing Bank, such Revolving
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
under such Letter of Credit and not reimbursed by the applicable Borrower on the
date due as provided in paragraph (f) of this Section, or of any reimbursement
payment required to be refunded to a Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or any reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender further
acknowledges and agrees that, in issuing, amending, renewing or extending any
Letter of Credit, the applicable Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the Company and each Subsidiary Borrower deemed made pursuant to Section
4.02, unless, at least one Business Day prior to the time such Letter of Credit
is issued, amended, renewed or extended, the Required Lenders shall have
notified the applicable Issuing Bank (with a copy to the Administrative Agent)
in writing that, as a result of one or more events or circumstances described in
such notice, one or more of the conditions precedent set forth in Section
4.02(a) or 4.02(b) would not be satisfied if such Letter of Credit were then
issued, amended, renewed or extended (it being understood and agreed that, in
the event any Issuing Bank shall have received any such notice, it shall have no
obligation to issue, amend, renew or extend any Letter of Credit until and
unless it shall be satisfied that the events and circumstances described in such
notice shall have been cured or otherwise shall have ceased to exist).
 
    (e) Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the applicable Borrower by telephone (confirmed by hand delivery or facsimile)
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve such Borrower of its obligation to
reimburse such LC Disbursement.
 
    (f) Reimbursements. If an Issuing Bank shall make an LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
 

--------------------------------------------------------------------------------

 

44
 
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than (i) if such Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on any Business
Day, then 12:00 noon, New York City time, on such Business Day or (ii)
otherwise, 12:00 noon, New York City time, on the Business Day immediately
following the day that such Borrower receives such notice; provided that, if the
amount of such LC Disbursement is $500,000 or more, the applicable Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or a Swingline Loan and, to the extent so financed, such Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the applicable Borrower
fails to reimburse any LC Disbursement by the time specified above, the
Administrative Agent shall notify each Revolving Lender of such failure, the
payment then due from such Borrower in respect of the applicable LC Disbursement
and such Revolving Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the amount then due from such Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from a Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for an LC Disbursement (other than the funding of an ABR Revolving
Borrowing or a Swingline Loan as contemplated above) shall not constitute a Loan
and shall not relieve the applicable Borrower of its obligation to reimburse
such LC Disbursement.
 
    (g) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, such Borrower’s obligations hereunder.
None of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the
 

--------------------------------------------------------------------------------

 

45
 
circumstances referred to in the preceding sentence), any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any other act, failure to act or other event or circumstance;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to a Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or wilful misconduct on the part of an Issuing Bank (as
determined by a court of competent jurisdiction in a final and nonappealable
judgment), such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
   (h) Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the applicable Borrower reimburses such LC
Disbursement in full, at the rate per annum then applicable to ABR Revolving
Loans; provided that, if the applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (f) of this Section, then Section
2.12(c) shall apply. Interest accrued pursuant to this paragraph shall be paid
to the Administrative Agent, for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (f) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment, and shall
be payable on demand or, if no demand has been made, on the date on which the
applicable Borrower reimburses the applicable LC Disbursement in full.
 
    (i) Cash Collateralization. If any Event of Default described in clause (a),
(b), (h) or (i) of Article VII shall occur and be continuing, on the Business
Day that the Company receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, each Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure attributable to Letters of
Credit issued for the account of such Borrower as of such date plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the
 

--------------------------------------------------------------------------------

 

46
 
occurrence of any Event of Default described in clause (h) or (i) of Article
VII. The Borrowers also shall deposit cash collateral in accordance with this
paragraph as and to the extent required by Section 2.10(b). Each such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the applicable Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower for the LC Exposure attributable to Letters of Credit
issued for the account of such Borrower at such time or, if the maturity of the
Loans has been accelerated, be applied to satisfy other obligations of the
Borrowers under this Agreement. If a Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence and continuance of an
Event of Default, such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower within three Business Days after all Events of Default
have been cured or waived. If a Borrower is required to provide an amount of
cash collateral hereunder pursuant to Section 2.10(b), such amount (to the
extent not applied as aforesaid) shall be returned to such Borrower as and to
the extent that, after giving effect to such return, the Aggregate Revolving
Exposure would not exceed the Aggregate Commitment and no Default shall have
occurred and be continuing.
 
    (j) Designation of Additional Issuing Banks. The Company may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), designate as additional Issuing
Banks one or more Revolving Lenders that agree to serve in such capacity as
provided below. The acceptance by a Revolving Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the Company, the Administrative Agent and such designated Revolving Lender
and, from and after the effective date of such agreement, (i) such Revolving
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.
 
    (k) Termination of an Issuing Bank. The Company may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero. At the time any such termination shall become effective, the
applicable Borrower shall pay all unpaid fees accrued for the
 

--------------------------------------------------------------------------------

 

47
 
account of the terminated Issuing Bank pursuant to Section 2.11(b).
Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall remain a party hereto and shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such termination, but shall not issue any additional
Letters of Credit.
 
    (l) Issuing Bank Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the face amount of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which a Borrower fails to reimburse an
LC Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
 
    (m) LC Exposure Determination. For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.
 
    SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly remitting the amounts so received, in like
funds, to an account of such Borrower or, in the case of ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.05(f), to the Issuing Bank specified by such Borrower in the applicable
Borrowing Request.
 
    (b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on
 

--------------------------------------------------------------------------------

 

48
 
such date in accordance with paragraph (a) of this Section and may, in reliance
on such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the applicable Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of a payment to be made by such Borrower, the interest rate applicable
to ABR Revolving Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. The Company shall, in any event, preserve all rights and remedies
against such Lender.
 
    SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in the applicable Borrowing Request or as
otherwise provided in Section 2.03. Thereafter, the applicable Borrower may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.
 
    (b) To make an election pursuant to this Section, a Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of an executed written
Interest Election Request. Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:
 
    (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
    (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 

--------------------------------------------------------------------------------

 

49
 
    (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
    (iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then such Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
    (c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.
 
    (d) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default under clause (h) or (i) of Article VII has occurred and is
continuing, or if any other Event of Default has occurred and is continuing and
the Administrative Agent, at the request of the Required Lenders, has notified
the Company of the election to give effect to this sentence on account of such
other Event of Default, then, in each such case, so long as such Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
    SECTION 2.08. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
 
    (b) The Company may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $20,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans or Swingline Loans in accordance with Section 2.10, the
Aggregate Revolving Exposure would exceed the Aggregate Commitment.
 
    (c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Revolving Lenders of
the contents thereof. Each notice delivered by the Company pursuant to this
Section shall be irrevocable; provided that a notice of termination or reduction
of the Commitments under paragraph (b) of this Section may state that such
notice is conditioned upon the occurrence of one or more events specified
 

--------------------------------------------------------------------------------

 

50
 
therein, in which case such notice may be revoked by the Company (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Revolving Lenders in accordance with their individual Commitments.
 
    SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Lender the then unpaid principal amount of each Revolving Loan of
such Borrower on the Maturity Date, and the Company hereby unconditionally
promises to pay to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Company shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested.
 
    (b) The records maintained by the Administrative Agent and the Lenders shall
be prima facie evidence of the existence and amounts of the obligations of each
Borrower in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of any Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement.
 
    (c) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, each Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form reasonably
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
 
    SECTION 2.10. Prepayment of Loans. (a) Each Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without penalty or premium (but subject to the provisions of Section 2.15), in
accordance with the requirements of this Section.
 
    (b) In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the Aggregate Commitment, each applicable Borrower shall prepay
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
in accordance with Section 2.05(i)) in an aggregate principal amount sufficient
to eliminate such excess.
 

--------------------------------------------------------------------------------

 

51
 
    (c) Prior to any optional or mandatory prepayment of Borrowings under this
Section, each applicable Borrower shall specify the Borrowing or Borrowings to
be prepaid in the notice of such prepayment delivered pursuant to paragraph (d)
of this Section.
 
    (d) Each applicable Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by hand delivery or facsimile) of any optional prepayment and, to the
extent practicable, any mandatory prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that if a notice
of optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
 
    SECTION 2.11. Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Revolving Lender a facility fee, which shall
accrue at the Applicable Rate on the daily amount of the Commitment of such
Lender (regardless of whether utilized) during the period from and including the
date hereof to but excluding the date on which such Commitment terminates.
Accrued facility fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
 
    (b) The Company agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on
 

--------------------------------------------------------------------------------

 

52
 
which such Lender ceases to have any LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements), and (ii) to each Issuing Bank a
fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Company and such Issuing Bank on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Company Commitments and
the date on which there ceases to be any such LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements), as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
    (c) The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
 
    (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the Revolving Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances (except to the extent of
any errors in the calculation thereof).
 
    SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
 
    (b) The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
 
    (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by a Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section.
 

--------------------------------------------------------------------------------

 

53
 
    (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of a
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
    (e) All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
    SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:
 
    (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
    (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Eurocurrency Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the applicable Borrower and the Lenders as promptly as practicable
and, until the Administrative Agent notifies the applicable Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective, and such Borrowing shall be continued as an ABR Borrowing, and (ii)
any Borrowing Request for a Eurocurrency Borrowing shall be treated as a request
for an ABR Borrowing.
 
    SECTION 2.14. Increased Costs. (a) If any Change in Law shall:
 
    (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or
Issuing Bank (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
 

--------------------------------------------------------------------------------

 

54
 
    (ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or
 
    (iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes)) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan), to increase the cost
to such Lender, Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by such Lender, Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then, from time to time
upon request of such Lender or Issuing Bank, the applicable Borrower will pay to
such Lender, Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
such other Recipient, as the case may be, for such additional costs or expenses
incurred or reduction suffered.
 
    (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has had or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then, from time to time upon
request of such Lender or Issuing Bank, the applicable Borrower will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
 
    (c) If the cost to any Lender of making or maintaining any Loan to, or
participating in any Letter of Credit or of any Issuing Bank of issuing or
maintaining any Letter of Credit to, a Subsidiary Borrower is increased (or the
amount of any sum received or receivable by any Lender (or its applicable
lending office) or any Issuing Bank is reduced) by an amount deemed in good
faith by such Lender or such Issuing Bank to be material, by reason of the fact
that such Subsidiary Borrower is incorporated in, has its principal place of
business in, or borrows from, a jurisdiction outside the United States, such
Lender or such Issuing Bank shall provide prompt notice thereof to the Company
and such Subsidiary Borrower shall indemnify such Lender or such Issuing
 

--------------------------------------------------------------------------------

 

55
 
Bank for such increased cost or reduction within 10 days after demand by such
Lender or such Issuing Bank (with a copy to the Administrative Agent); provided
that failure by such Lender or such Issuing Bank to provide prompt notice
pursuant to this Section will not impair its rights to indemnification under
this Section (except, and only to the extent, such Subsidiary Borrower suffers
an actual loss by the failure to provide such notice within 180 days from the
incurrence of such increased cost). A certificate of such Lender or such Issuing
Bank claiming compensation under this paragraph and setting forth the additional
amount or amounts to be paid to it hereunder (and the basis for the calculation
of such amount or amounts) shall be conclusive in the absence of manifest error.
 
    (d) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Company shall be conclusive absent manifest error. The
Company shall pay, or shall cause the applicable Borrower to pay, such Lender or
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
    (e) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that
neither the applicable Borrower nor the Company shall be required to compensate
a Lender or Issuing Bank pursuant to this Section for any increased costs or
expenses incurred or reductions suffered more than 180 days prior to the date
that such Lender or Issuing Bank, as the case may be, notifies the Company of
the Change in Law giving rise to such increased costs or expenses or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.
 
    SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Company pursuant to Section 2.18, then, in any such event, the applicable
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at
 

--------------------------------------------------------------------------------

 

56
 
the commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender delivered to the applicable Borrower and setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be conclusive absent manifest error. The applicable Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
    SECTION 2.16. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.
 
    (b) Payment of Other Taxes by the Loan Parties. Each Loan Party shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
    (c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
    (d) Indemnification by the Loan Parties. Each Loan Party shall indemnify
each Recipient for any Indemnified Taxes that are paid or payable by such
Recipient in connection with any Loan Document (including amounts paid or
payable under this Section 2.16(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.16(d) shall be paid within 10 days after the
Recipient delivers to any Loan Party a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing the basis
for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.
 
    (e) Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent for any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the
 

--------------------------------------------------------------------------------

 

57
 
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.16(e) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
 
    (f) Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(f)(ii)(A) through (E) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense (or, in the case of a Change in Law, any incremental material
unreimbursed cost or expense) or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Company
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.16(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Company and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
 
    (ii) Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to the Company and the Administrative Agent (in such
number of copies reasonably requested by such Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:
 
    (A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
 
    (B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to
 

--------------------------------------------------------------------------------

 

58
 
payments of interest under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
 
    (C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
 
    (D) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit J (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Company within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
 
    (E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or
 
    (F) any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the applicable Borrower or the Administrative
Agent to determine the amount of Tax (if any) required by law to be withheld.
 
    (iii) If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent,
 

--------------------------------------------------------------------------------

 

59
 
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.16(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
 
    (g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.16(g) to the extent such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.16(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
 
    (h) Issuing Bank. For purposes of Section 2.16(e) and (f), the term “Lender”
includes any Issuing Bank.
 
    SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank or the Swingline Lender shall be so made, payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be
 

--------------------------------------------------------------------------------

 

60
 
made to the Persons specified therein. The Administrative Agent shall distribute
any such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.
 
    (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.
 
    (c) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the amount of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amounts of principal of and accrued interest on their Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Company, any Subsidiary or any other Affiliate of
any of the foregoing (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
 
    (d) Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or Issuing Banks hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or Issuing Banks, as
the case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or
 

--------------------------------------------------------------------------------

 

61
 
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
    (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (f), 2.06(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
 
    (f) In the event that any financial statements delivered under Section
5.01(a) or 5.01(b), or any Compliance Certificate delivered under Section
5.01(c), shall prove to have been materially inaccurate (regardless of whether
any Commitments are in effect or any amounts are outstanding hereunder when such
inaccuracy is discovered), and such inaccuracy shall have resulted in the
payment of any interest or fees at rates lower than those that were in fact
applicable for any period (based on the actual Leverage Ratio), each applicable
Borrower shall pay to the Administrative Agent, for distribution to the Lenders
(or former Lenders) as their interests may appear, the accrued interest or fees
that should have been paid but were not paid as a result of such misstatement.
 
    SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if any Loan Party is
required to pay any additional amount to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use commercially reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates if, in the judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.
 
    (b) If (i) any Lender requests compensation under Section 2.14, (ii) any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed
 

--------------------------------------------------------------------------------

 

62
 
amendment, waiver, discharge or termination that under Section 9.02 requires the
consent of all the Lenders (or all the affected Lenders) and with respect to
which the Required Lenders shall have granted their consent, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents (or, in the case of any such assignment and
delegation resulting from a failure to provide a consent, all its interests,
rights and obligations under this Agreement and the other Loan Documents as a
Lender) to an Eligible Assignee that shall assume such obligations (which may be
another Lender, if a Lender accepts such assignment and delegation); provided
that (A) the Company shall have received the prior written consent of the
Administrative Agent (and, if a Commitment is being assigned, each Issuing
Bank), which consent shall not unreasonably be withheld or delayed, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee or the Company, (C) in the case of any such
assignment and delegation resulting from a claim for compensation under Section
2.14 or payments required to be made pursuant to Section 2.16, such assignment
will result in a reduction in such compensation or payments and (D) in the case
of any such assignment and delegation resulting from the failure to provide a
consent, the assignee shall have given such consent and, as a result of such
assignment and delegation and any contemporaneous assignments and delegations
and consents, the applicable amendment, waiver, discharge or termination can be
effected. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise, the circumstances entitling the Company to require such assignment
and delegation have ceased to apply. Each party hereto agrees that an assignment
and delegation required pursuant to this paragraph may be effected pursuant to
an Assignment and Assumption executed by the Company, the Administrative Agent
and the assignee and that the Lender required to make such assignment and
delegation need not be a party thereto.
 
          SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
     (a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.11(a) and (without affecting clause (c)(v) below) such
Defaulting Lender shall not be entitled to payment of such fees in respect of
any period during which it is a Defaulting Lender; 
 
     (b) the Commitment and Revolving Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
 

--------------------------------------------------------------------------------

 

63
 
     (c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
 
     (i) all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages, but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;
 
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each applicable Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only such applicable Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.05(i) for so long as such LC Exposure is outstanding;
 
     (iii) if any Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, such Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.11(a) and 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
 
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.11(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until and to the
extent that such LC Exposure is reallocated and/or cash collateralized; and
 
     (d) so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
 

--------------------------------------------------------------------------------

 

64
 
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the applicable Borrower in
accordance with Section 2.19(c), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.19(c)(i) (and such Defaulting Lender shall not participate therein).
 
          If (i) a Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the applicable Borrower or such Lender, satisfactory to
the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.
 
          In the event that the Administrative Agent, the Company, the Swingline
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage
(without giving effect to the proviso in the definition of such term).
 
          SECTION 2.20. Designation of Subsidiary Borrowers. The Company may, at
any time and from time to time, designate any wholly-owned Subsidiary as a
Subsidiary Borrower pursuant to a Subsidiary Borrower Agreement executed and
delivered by the Company, such wholly-owned Subsidiary and the Administrative
Agent, and upon the effectiveness of such Subsidiary Borrower Agreement such
Subsidiary shall for all purposes of this Agreement be a Subsidiary Borrower and
a party to this Agreement. The Company shall provide written notice to the
Administrative Agent of its intent to designate any Subsidiary as a Subsidiary
Borrower at least 10 Business Days (or such shorter period as may be agreed to
by the Administrative Agent) prior to the date on which the Company proposes
that any Subsidiary Borrower Agreement shall be effective, and the
Administrative Agent shall notify Lenders promptly upon receipt by the
Administrative Agent of any such notice. Any Subsidiary Borrower shall continue
to be a Subsidiary Borrower until the Company shall have executed and delivered
to the Administrative Agent a Subsidiary Borrower Termination with respect to
such Subsidiary Borrower, whereupon such Subsidiary Borrower shall cease to be a
Subsidiary Borrower and a party to this Agreement. Notwithstanding the preceding
sentence, (a) no Subsidiary Borrower Agreement shall become effective as to any
Subsidiary if it shall be
 

--------------------------------------------------------------------------------

 

65
 
unlawful for such Subsidiary to become a Borrower hereunder or for any Lender to
make Loans or otherwise extend credit to such Subsidiary as provided herein and
(b) no Subsidiary Borrower Termination will become effective as to any
Subsidiary Borrower until all Loans made to such Subsidiary Borrower shall have
been repaid, all Letters of Credit issued for the account of such Subsidiary
Borrower have been drawn in full or have expired and all amounts payable by such
Subsidiary Borrower in respect of LC Disbursements, interest and/or fees (and,
to the extent notified by the Administrative Agent or any Lender, any other
amounts payable under this Agreement by such Subsidiary Borrower) shall have
been paid in full; provided that such Subsidiary Borrower Termination shall be
effective to terminate such Subsidiary Borrower’s right to request or receive
further Borrowings or other extensions of credit under this Agreement. As soon
as practicable upon the execution and delivery of a Subsidiary Borrower
Agreement, the Administrative Agent shall send a copy thereof to each Lender.
 
          SECTION 2.21. Incremental Commitments. (a) The Company may on one or
more occasions, by written notice to the Administrative Agent, request prior to
the Maturity Date, the establishment of Incremental Commitments; provided that
the aggregate, cumulative amount of all Incremental Commitments established
pursuant to this Section 2.21 shall not exceed $100,000,000. Each such notice
shall specify (i) the date on which the Company proposes that the Incremental
Commitments shall be effective, which shall be a date not less than 10 Business
Days (or such shorter period as may be agreed to by the Administrative Agent)
after the date on which such notice is delivered to the Administrative Agent,
(B) the amount of the Incremental Commitments being requested, (C) the identity
of each Lender or other Person that the Company proposes become an Incremental
Revolving Lender with respect thereto, together with the proposed aggregate
amount of the Incremental Commitment for each such Lender or other Person (it
being agreed that (x) any Lender approached to provide any Incremental
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Commitment and (y) any such Person that is not a Lender must be an
Eligible Assignee that is reasonably acceptable to the Administrative Agent and
each Issuing Bank).
 
          (b) The terms and conditions of any Incremental Commitment and
Revolving Loans and other extensions of credit to be made thereunder shall be
identical to the terms and conditions of the Commitments and Revolving Loans and
other extensions of credit made thereunder; provided that if the interest rate
spread applicable to Revolving Loans to be made under any Incremental
Commitments (taking into account any applicable interest rate “floor” but not
taking into account any upfront fees) exceeds the Applicable Rate or any
applicable interest rate “floor” then in effect for Revolving Loans, then the
Applicable Rate or interest rate “floor” in respect of Revolving Loans (and
participation fees in respect of Letters of Credit) shall automatically be
increased, effective on the date of the effectiveness of such Incremental
Commitments, to equal the interest rate spread or interest rate floor, or both,
as the case may be, applicable to Revolving Loans under the Incremental
Commitments.
 
          (c) The Incremental Commitments shall be effected pursuant to one or
more Incremental Facility Agreements executed and delivered by the Company, each
applicable Borrower, each Incremental Revolving Lender providing such
Incremental
 

--------------------------------------------------------------------------------

 

66
 
Commitments and the Administrative Agent; provided that no Incremental
Commitments shall become effective unless (i) no Default or Event of Default
shall have occurred and be continuing on the date of effectiveness thereof, both
immediately prior to and immediately after giving effect to such Incremental
Commitments and the making of Revolving Loans and other extensions of credit
thereunder to be made on such date, (ii) on the date of effectiveness thereof,
the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality, in all respects and (B) otherwise, in
all material respects, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date, (iii) after giving effect to and the making of Revolving Loans and other
extensions of credit thereunder to be made on the date of effectiveness thereof,
the Company shall be in compliance with the covenants set forth in Sections 6.12
and 6.13 on a pro forma basis in accordance with Section 1.04(b), (iv) the
Company shall make any payments required to be made pursuant to Section 2.15 in
connection with such Incremental Commitments and the related transactions under
this Section 2.21 and (v) the Company shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall reasonably be requested by
the Administrative Agent in connection with any such transaction. Each
Incremental Facility Agreement may, without the consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable judgment of the Administrative
Agent, to give effect to the provisions of this Section 2.21.
 
          (d) Upon effectiveness of an Incremental Commitment of any Incremental
Revolving Lender, (i) such Incremental Revolving Lender shall be deemed to be a
“Lender” and a “Revolving Lender” hereunder, and henceforth shall be entitled to
all the rights of, and benefits accruing to, Lenders and Revolving Lenders
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders and Revolving Lenders hereunder and under the other Loan
Documents, and (ii)(A) such Incremental Commitment shall constitute (or, in the
event such Incremental Revolving Lender already has a Commitment, shall
increase) the Commitment of such Incremental Revolving Lender and (B) the
Aggregate Commitment shall be increased by the amount of such Incremental
Commitment, in each case, subject to further increase or reduction from time to
time as set forth in the definition of the term “Commitment”. For the avoidance
of doubt, upon the effectiveness of any Incremental Commitment, the Revolving
Exposure of the Incremental Revolving Lender holding such Commitment, and the
Applicable Percentages of all the Revolving Lenders, shall automatically be
adjusted to give effect thereto.
 
          (e) On the date of the effectiveness of any Incremental Commitments,
each Revolving Lender shall be deemed to have assigned to each Incremental
Revolving Lender holding such Incremental Commitments, and each such Incremental
Revolving Lender shall be deemed to have purchased from each Revolving Lender,
in an amount equal to the principal amount thereof (together with accrued and
unpaid interest), such interests in the Revolving Loans and participations in
Letters of Credit outstanding on
 

--------------------------------------------------------------------------------

 

67
 
such date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans and participations in Letters of
Credit will be held by all the Revolving Lenders (including such Incremental
Revolving Lenders) ratably in accordance with their Applicable Percentages after
giving effect to the effectiveness of such Incremental Commitments. Any
Revolving Loans outstanding immediately prior to the date of the effectiveness
of such Incremental Commitments that are Eurocurrency Loans will (except to the
extent otherwise repaid in accordance herewith) continue to be held by, and all
interest thereon will continue to accrue for the accounts of, the Revolving
Lenders holding such Revolving Loans immediately prior to the date of the
effectiveness of such Incremental Commitments, in each case until the last day
of the then-current Interest Period applicable to any such Loan, at which time
such Revolving Loans will be repaid or refinanced with new Revolving Loans made
pursuant to Section 2.01 in accordance with the Applicable Percentages of the
Revolving Lenders (including the Incremental Revolving Lenders) after giving
effect to the effectiveness of such Incremental Commitments; provided, however,
that upon the occurrence of any Event of Default, each Incremental Revolving
Lender will promptly purchase (for cash at face value) assignments of portions
of such outstanding Revolving Loans of other Revolving Lenders so that, after
giving effect thereto, all Revolving Loans that are Eurocurrency Loans are held
by the Revolving Lenders (including the Incremental Revolving Lenders) in
accordance with their then-current Applicable Percentages. Any such assignments
shall be effected in accordance with the provisions of Section 9.04, provided
that the parties hereto hereby consent to such assignments and the minimum
assignment amounts and processing and recordation fee set forth in Section
9.04(b) shall not apply thereto. Any ABR Loans outstanding on the date of the
effectiveness of such Incremental Commitments shall either be prepaid on such
date or refinanced on such date (subject to the satisfaction of applicable
borrowing conditions) with Revolving Loans made on such date by the Revolving
Lenders (including the Incremental Revolving Lenders) in accordance with their
Applicable Percentages. In order to effect any such refinancing, (i) each
Incremental Revolving Lender will make ABR Loans by transferring funds to the
Administrative Agent in an amount equal to the aggregate outstanding amount of
such Loans of such Type times a percentage obtained by dividing the amount of
such Incremental Revolving Lender’s Incremental Commitment by the Aggregate
Commitment (after giving effect to the effectiveness of the Incremental
Commitments on such date) and (ii) such funds will be applied to the prepayment
of outstanding ABR Loans held by the Revolving Lenders other than the
Incremental Revolving Lenders, and transferred by the Administrative Agent to
the Revolving Lenders other than the Incremental Revolving Lenders, in such
amounts so that, after giving effect thereto, all ABR Loans will be held by the
Revolving Lenders in accordance with their then-current Applicable Percentages.
On the date of the effectiveness of such Incremental Commitments, each Borrower
will pay to the Administrative Agent, for the accounts of the Revolving Lenders
receiving such prepayments, accrued and unpaid interest on the aggregate
principal amount of the Revolving Loans of such Borrower being prepaid. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.
 

--------------------------------------------------------------------------------

 

68
 
          (f) The Administrative Agent shall notify Lenders promptly upon
receipt by the Administrative Agent of any notice from the Company referred to
in Section 2.21(a) and of the effectiveness of any Incremental Commitments, in
each case advising the Lenders of the details thereof and of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments deemed to have been made pursuant to Section 2.21(e).
 
ARTICLE III
 
Representations and Warranties
 
          The Company represents and warrants to the Lenders as to itself and
each Subsidiary, and each Subsidiary Borrower represents and warrants to the
Lenders as to itself and its subsidiaries, as follows:
 
          SECTION 3.01. Organization; Powers. The Company and each Subsidiary is
duly organized, validly existing and (to the extent the concept is applicable in
such jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all power and authority and all material Governmental
Approvals required for the ownership and operation of its properties and the
conduct of its business as now conducted and as proposed to be conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business, and is in good standing, in every jurisdiction where such
qualification is required.
 
          SECTION 3.02. Authorization; Enforceability. The Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party. This Agreement has been duly executed and delivered
by the Company and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Company or such Loan
Party, as the case may be, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
          SECTION 3.03. Governmental Approvals; Absence of Conflicts. The
Transactions (a) do not require any consent or approval of, registration or
filing with or any other action by any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect and (ii) filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any applicable law, including any order of any Governmental Authority,
(c) will not violate the charter, by-laws or other organizational documents of
the Company or any Subsidiary, (d) will not violate or result (alone or with
notice or lapse of time, or both) in a default under any indenture or other
agreement or instrument binding upon the Company or any Subsidiary or any of
their
 

--------------------------------------------------------------------------------

 

69
 
assets, or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by the Company or any Subsidiary, or give rise to a right
of, or result in, any termination, cancellation, acceleration or right of
renegotiation of any obligation thereunder, and (e) except for Liens created
under the Loan Documents, will not result in the creation or imposition of any
Lien on any asset of the Company or any Subsidiary.
 
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of operations, stockholders’ equity and cash flows (i) as of and
for the fiscal year ended December 31, 2009, audited by and accompanied by the
opinion of Ernst & Young LLP, independent registered public accounting firm, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
October 2, 2010, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes in the case of the statements referred to in clause (ii) above.
 
          (b) Since December 31, 2009, there has been no event or condition that
has resulted, or could reasonably be expected to result, in a material adverse
change in the business, assets, operations, or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole. For the
avoidance of doubt, the spin-off of VPG consummated on July 6, 2010, in and of
itself, shall not be deemed to have resulted in a material adverse change in the
business, assets, operations, or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole.
 
          SECTION 3.05. Properties. (a) The Company and each Subsidiary has good
title to, or valid leasehold interests in, all its property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and defects in title that could not
reasonably be expected to result in a Material Adverse Effect.
 
          (b) The Company and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
          SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Company or any Subsidiary,
threatened against or affecting the Company or any Subsidiary that (i) could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) involve any of the Loan Documents or the
Transactions.
 
          (b) Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none
 

--------------------------------------------------------------------------------

 

70
 
of the Company or any Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
          SECTION 3.07. Compliance with Laws and Agreements. The Company and
each Subsidiary is in compliance with all laws, including all orders of
Governmental Authorities, applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
          SECTION 3.08. Investment Company Status. None of the Company or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
          SECTION 3.09. Taxes. The Company and each Subsidiary has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.
 
          SECTION 3.10. ERISA; Labor Matters. (a) No ERISA Events have occurred
or are reasonably expected to occur that could, in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Financial Accounting Standards Board Accounting Standards
Codification Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $225,000,000 the fair
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Financial Accounting Standards Board Accounting Standards
Codification Topic 715) did not, as of the date or dates of the most recent
financial statements reflecting such amounts, exceed by more than $300,000,000
the fair value of the assets of all such underfunded Plans.
 
          (b) As of the Effective Date, there are no strikes, lockouts or
slowdowns against the Company or any Subsidiary pending or, to their knowledge,
threatened. The hours worked by and payments made to employees of the Company
and the Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable Federal, state, local or foreign law relating to such
matters. All material payments due from the Company or any Subsidiary, or for
which any claim may be made against the Company or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as liabilities on the books of the Company or such Subsidiary.
The consummation of the Transactions will not give rise to
 

--------------------------------------------------------------------------------

 

71
 
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement under which the Company or any
Subsidiary is bound.
 
          SECTION 3.11. Subsidiaries and Joint Ventures. Schedule 3.11 sets
forth, as of the Effective Date, the name and jurisdiction of organization of,
and the percentage of each class of Equity Interests owned by the Company or any
Subsidiary in, (a) each Subsidiary and (b) each joint venture in which the
Company or any Subsidiary owns any Equity Interests, and identifies each
Designated Domestic Subsidiary, each Designated Foreign Subsidiary, each
Material Domestic Subsidiary and each Material Foreign Subsidiary.
 
          SECTION 3.12. Insurance. Schedule 3.12 sets forth a description of all
insurance maintained by or on behalf of the Company and the Domestic
Subsidiaries (excluding Foreign DREs) as of the Effective Date.
 
          SECTION 3.13. Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date, including the making of each Loan
to be made on the Effective Date and the application of the proceeds of such
Loans, and after giving effect to the rights of subrogation and contribution
under the Collateral Agreement, (a) the fair value of the assets of each Loan
Party will exceed its debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the assets of each Loan Party
will be greater than the amount that will be required to pay the probable
liability on its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured, (c)
each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged, as such business is now
conducted and is proposed to be conducted following the Effective Date.
 
          SECTION 3.14. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Company
or any Subsidiary is subject, and all other matters known to the Company, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Company or any Subsidiary
to the Administrative Agent, the Arranger or any Lender in connection with the
negotiation of this Agreement or any other Loan Document, included herein or
therein or furnished hereunder or thereunder (as modified or supplemented by
other information so furnished), taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to forecasts or projected
financial information, the Company represents only that such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time made and at the time so furnished and, if furnished prior to the
Effective Date, as of the Effective Date (it being understood that such
forecasts and projections may vary from actual results and that such variances
may be material).
 

--------------------------------------------------------------------------------

 

72
 
          SECTION 3.15. Collateral Matters. (a) The Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and (i)
when the Collateral (as defined therein) constituting certificated securities
(as defined in the Uniform Commercial Code) is delivered to the Administrative
Agent, together with instruments of transfer duly endorsed in blank, the
security interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person,
and (ii) when financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the remaining Collateral (as defined
therein) to the extent perfection can be obtained by filing Uniform Commercial
Code financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted under Section 6.02.
 
          (b) Upon the recordation of the IP Security Agreements with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Domestic Loan Parties in the Intellectual Property (as
defined in the Collateral Agreement) in which a security interest may be
perfected by filing in the United States of America, in each case prior and
superior in right to any other Person, but subject to Liens permitted under
Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a security interest in such Intellectual Property acquired
by the Domestic Loan Parties after the Effective Date).
 
          (c) Each Security Document, other than any Security Document referred
to in the preceding paragraphs of this Section, upon execution and delivery
thereof by the parties thereto and the making of the filings and taking of the
other actions provided for therein, will be effective under applicable law to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid and enforceable security interest in the Collateral subject
thereto, and will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Collateral subject thereto, prior
and superior to the rights of any other Person, except for rights secured by
Liens permitted under Section 6.02.
 
          SECTION 3.16. Federal Reserve Regulations. None of the Company or any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, for any purpose that entails a
violation (including on the part of any Lender) of any of the regulations of the
Board of Governors, including Regulations U and X. Not more than 25% of the
value of the assets subject to any provision of this Agreement or
 

--------------------------------------------------------------------------------

 

73
 
any other Loan Document that restricts the ability of the Company or any
Subsidiary to sell, create any Lien on or otherwise dispose of its assets will
at any time be represented by margin stock.
 
ARTICLE IV
 
Conditions
 
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions shall
be satisfied (or waived in accordance with Section 9.02):
 
     (a) The Administrative Agent shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission) that such party has signed a counterpart of this
Agreement.
 
     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Lenders and the Issuing
Banks and dated the Effective Date) of each of (i) Kramer Levin Naftalis &
Frankel LLP, counsel for the Company, and (ii) foreign counsel for the Company
and the Administrative Agent in each jurisdiction in which any Subsidiary Loan
Party is organized or in which any Foreign Subsidiary or Foreign DRE the Equity
Interests of which shall have been pledged pursuant to a Foreign Pledge
Agreement is organized, and the laws of which are not covered by the opinion
letter referred to in clause (i) above, in each case in form and substance
reasonably satisfactory to the Administrative Agent.
 
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent.
 
     (d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief executive officer or the chief financial
officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
     (e) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, payment or reimbursement of all fees and expenses (including
reasonable fees, charges and disbursements of counsel) required to be paid or
 

--------------------------------------------------------------------------------

 

74
 
reimbursed by any Loan Party under the Engagement Letter or any Loan Document.
 
     (f) The Collateral and Guarantee Requirement shall have been satisfied. The
Administrative Agent shall have received a completed Perfection Certificate,
dated the Effective Date and signed by an executive officer or a Financial
Officer of the Company, together with all attachments contemplated thereby,
including the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Domestic Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted under Section
6.02 or have been, or substantially contemporaneously with the initial funding
of Loans on the Effective Date will be, released.
 
     (g) The Lenders shall have received the financial statements, opinions and
certificates referred to in Section 3.04.
 
     (h) Prior to or substantially contemporaneously with the initial funding of
Loans on the Effective Date, all principal, premium, if any, interest, fees and
other amounts due or outstanding under the Existing Credit Agreement shall have
been or shall be paid in full, the commitments thereunder shall have been or
shall be terminated and all guarantees and Liens existing in connection
therewith shall have been or shall be discharged and released, and the
Administrative Agent shall have received reasonably satisfactory evidence
thereof. Immediately after giving effect to the Transactions, neither the
Company nor any Subsidiary shall have outstanding any shares of preferred stock
or other preferred Equity Interests or any Indebtedness, other than (i)
Indebtedness incurred under the Loan Documents and (ii) Indebtedness set forth
on Schedule 6.01.
 
     (i) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief financial officer of the Company, as to
the solvency of the Loan Parties as of the Effective Date on a consolidated
basis after giving effect to the Transactions, in form and substance reasonably
satisfactory to the Administrative Agent.
 
     (j) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.
 
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions shall have been satisfied (or waived in accordance
with Section 9.02) at or prior to 5:00 p.m.,
 

--------------------------------------------------------------------------------

 

75
 
New York City time, on December 1, 2010 (and, in the event such conditions shall
not have been so satisfied or waived, the Commitments shall terminate at such
time).
 
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of each Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:
 
     (a) The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct (i) in the case of the representations
and warranties qualified as to materiality, in all respects and (ii) otherwise,
in all material respects, in each case on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date.
 
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
On the date of any Borrowing or the issuance, amendment, renewal or extension of
any Letter of Credit, the Company and each Subsidiary Borrower shall be deemed
to have represented and warranted that the conditions specified in paragraphs
(a) and (b) of this Section have been satisfied and that, after giving effect to
such Borrowing, or such issuance, amendment, renewal or extension of a Letter of
Credit, the Aggregate Revolving Exposure (or any component thereof) shall not
exceed the maximum amount thereof (or the maximum amount of any such component)
specified in Section 2.01, 2.04(a) or 2.05(b).
 
          SECTION 4.03. Initial Credit Event for each Subsidiary Borrower. The
obligation of each Lender and Issuing Bank to make Loans or issue Letters of
Credit for the account of any Subsidiary Borrower designated pursuant to Section
2.20 is subject to the satisfaction of the following conditions:
 
     (a) The Administrative Agent shall have received such Subsidiary Borrower’s
Subsidiary Borrower Agreement, duly executed by each party thereto.
 
     (b) The Collateral and Guarantee Requirement shall have been satisfied with
respect to such Subsidiary Borrower and, if such Subsidiary Borrower is a
Foreign Subsidiary Borrower, the Collateral and Guarantee Requirement shall have
been satisfied with respect to each other Designated Foreign Subsidiary.
 
     (c) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Lenders and the Issuing
Banks as of such date) of counsel for such Subsidiary Borrower and, if such
Subsidiary Borrower is a Foreign Subsidiary Borrower and no other Subsidiary is
a Foreign Subsidiary Borrower at such time, counsel for each Foreign Subsidiary
 

--------------------------------------------------------------------------------

 

76
 
Loan Party, in each case in form and substance reasonably satisfactory to the
Administrative Agent.
 
     (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of such Subsidiary Borrower and, if
such Subsidiary Borrower is a Foreign Subsidiary Borrower and no other
Subsidiary is a Foreign Subsidiary Borrower at such time, of the Foreign
Subsidiary Loan Parties, and any other legal matters relating to such Subsidiary
Borrower and, if applicable, the Foreign Subsidiary Loan Parties, all in form
and substance reasonably satisfactory to the Administrative Agent.
 
     (e) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
with respect to such Subsidiary Borrower and, if applicable, the Foreign
Subsidiary Loan Parties.
 
ARTICLE V
 
Affirmative Covenants
 
          Until the Commitments shall have expired or been terminated, the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, all Letters of Credit shall have expired or been terminated
and all LC Disbursements shall have been reimbursed, the Company and each
Subsidiary Borrower covenants and agrees with the Lenders (but, in the case of
each Subsidiary Borrower, only as to such Subsidiary Borrower and its
subsidiaries) that:
 
          SECTION 5.01. Financial Statements and Other Information. the Company
will furnish to the Administrative Agent, on behalf of each Lender:
 
     (a) within 90 days after the end of each fiscal year of the Company (or, so
long as the Company shall be subject to periodic reporting obligations under the
Exchange Act, by the date that the Annual Report on Form 10-K of the Company for
such fiscal year would be required to be filed under the rules and regulations
of the SEC, giving effect to any automatic extension available thereunder for
the filing of such form), its audited consolidated balance sheet and related
consolidated statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal year, setting forth in each case in comparative
form the figures for the prior fiscal year, all audited by and accompanied by
the opinion of Ernst & Young LLP or another independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of
 

--------------------------------------------------------------------------------

 

77
 
the Company and its consolidated Subsidiaries on a consolidated basis as of the
end of and for such year in accordance with GAAP;
 
          (b) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Company (or, so long as the Company shall be
subject to periodic reporting obligations under the Exchange Act, by the date
that the Quarterly Report on Form 10-Q of the Company for such fiscal quarter
would be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related consolidated statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the prior
fiscal year, all certified by a Financial Officer of the Company as presenting
fairly, in all material respects, the financial position, results of operations
and cash flows of the Company and its consolidated Subsidiaries on a
consolidated basis as of the end of and for such fiscal quarter and such portion
of the fiscal year in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of certain footnotes;
 
          (c) concurrently with each delivery of financial statements under
clause (a) or (b) above, a completed Compliance Certificate signed by a
Financial Officer of the Company, (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.12 and
6.13, (iii) setting forth reasonably detailed calculations with respect to which
Subsidiaries are Material Domestic Subsidiaries and Material Foreign
Subsidiaries based on the information contained in such financial statements and
identifying each Domestic Subsidiary, if any, that has automatically been
designated a Material Domestic Subsidiary in order to satisfy the condition set
forth in the definition of the term “Material Domestic Subsidiary”, (iv) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the consolidated balance sheet of the Company most recently theretofore
delivered under clause (a) or (b) above (or, prior to the first such delivery,
referred to in Section 3.04) and, if any such change has occurred, specifying
the effect of such change on the financial statements (including those for the
prior periods) accompanying such certificate, (v) certifying that all notices
required to be provided under Sections 5.03 and 5.04 have been provided and (vi)
setting forth a complete and correct schedule, in the form of Schedule III to
the Collateral Agreement, of all Intellectual Property (as defined in the
Collateral Agreement) of each Domestic Loan Party, including all applications
filed by such Domestic Loan Party, either itself or through any agent, employee,
licensee or designee, for any Patent, Trademark or Copyright (or for the
registration of any Patent, Trademark or Copyright) (each as defined in the
Collateral Agreement) with the United States Patent and Trademark Office, United
States Copyright Office or any office or agency in any political subdivision of
the United States, in existence on the date thereof and not
 

--------------------------------------------------------------------------------

 

78
 
theretofore disclosed to the Administrative Agent on Schedule III to the
Collateral Agreement, as supplemented from time to time in accordance herewith; 
 
     (d) concurrently with each delivery of financial statements under clause
(a) above, a certificate of a Financial Officer or other executive officer of
the Company (i) either confirming that, since the date of the Perfection
Certificate delivered on the Effective Date, as supplemented by the certificates
delivered pursuant to this Section 5.01(d), there has been no change in the
information set forth therein or identifying all such changes in the information
set forth therein and (ii) certifying that all Uniform Commercial Code financing
statements and all supplemental intellectual property security agreements or
other appropriate filings, recordings or registrations, have been (or, in the
case of any such statements, agreements, filings, recordings or registrations
specifically identified in such certificate, promptly after delivery of such
certificate will be) filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified pursuant to Section 5.04(a)
(or in such Perfection Certificate) to the extent necessary to effect, protect
and perfect the security interests under the Security Documents for a period of
not less than 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period);
 
     (e) not later than 30 days after the commencement of each fiscal year of
the Company, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related projected statements of income
and cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly after the
same become available, any significant revisions to such budget;
 
     (f) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Company or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Company or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Company or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and
 
     (g) promptly after any request therefor, such other information regarding
the operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the Company or any Subsidiary, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request.
 

--------------------------------------------------------------------------------

 

79
 
Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information (including, in the case of certifications
required pursuant to clause (b) above, the certifications accompanying any such
quarterly report pursuant to Section 302 of the Sarbanes-Oxley Act of 2002),
shall have been posted by the Administrative Agent on an IntraLinks or similar
site to which the Lenders have been granted access or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. In the event any
financial statements delivered under clause (a) or (b) above shall be restated,
the Company shall deliver, promptly after such restated financial statements
become available, revised Compliance Certificates with respect to the periods
covered thereby that give effect to such restatement, signed by a Financial
Officer of the Company.
 
          SECTION 5.02. Notices of Material Events. The Company will furnish to
the Administrative Agent prompt written notice of the following:
 
     (a) the occurrence of, or receipt by the Company of any written notice
claiming the occurrence of, any Default;
 
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Subsidiary that could reasonably be expected to result in a Material
Adverse Effect or that in any manner questions the validity of any Loan
Document;
 
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and the Subsidiaries in an aggregate amount of
$25,000,000 or more;
 
     (d) any other development that has resulted, or could reasonably be
expected to result, in a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
          SECTION 5.03. Additional Subsidiaries. (a) If any Subsidiary is formed
or acquired after the Effective Date, the Company will, as promptly as
practicable, and in any event within 30 days (or such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary (if it is a Designated Subsidiary) and with respect
to any Equity Interests in or Indebtedness of such Subsidiary owned by any
Domestic Loan Party or any Equity Interests in such Subsidiary owned by any
Foreign Subsidiary Loan Party.
 

--------------------------------------------------------------------------------

 

80
 
     (b) Not later than the date of delivery of financial statements pursuant to
Section 5.01(a) or (b) on the basis of which one or more Subsidiaries are deemed
to be new Material Subsidiaries in accordance with the definition of the term
“Material Subsidiary”, (i) the Company shall have caused the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary, (ii) if
such Subsidiary shall have been required to become a Loan Party hereunder, the
Company shall have delivered a certificate of a Financial Officer or other
executive officer of the Company to the effect that, after giving effect to any
such designation and such Subsidiary becoming a Loan Party hereunder, the
representations and warranties set forth in this Agreement and the other Loan
Documents as to such Subsidiary are true and correct in all material respects,
and (iii) if such Subsidiary shall have been required to become a Loan Party
hereunder, such Subsidiary shall have delivered to the Administrative Agent
documents and opinions of the type referred to in paragraphs (b) and (c) of
Section 4.01.
 
          SECTION 5.04. Information Regarding Collateral. The Company will
furnish to the Administrative Agent prompt written notice of any change in (i)
the legal name of any Loan Party, as set forth in its organizational documents,
(ii) the jurisdiction of organization or the form of organization of any Loan
Party (including as a result of any merger or consolidation), (iii) the location
of the chief executive office of any Loan Party or (iv) the organizational
identification number, if any, or, with respect to any Loan Party organized
under the laws of a jurisdiction that requires such information to be set forth
on the face of a Uniform Commercial Code financing statement, the Federal
Taxpayer Identification Number of such Loan Party. The Company agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.
 
          SECTION 5.05. Existence; Conduct of Business. The Company and each
Subsidiary will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business; provided that the foregoing shall not
prohibit any transaction permitted under Section 6.03 or 6.05.
 
          SECTION 5.06. Payment of Obligations. The Company and each Subsidiary
will pay its obligations (other than Indebtedness), including Tax liabilities,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation and (d) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.
 

--------------------------------------------------------------------------------

 

81
 
          SECTION 5.07. Maintenance of Properties. The Company and each
Subsidiary will keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.
 
          SECTION 5.08. Insurance. (a) The Company and each Subsidiary will
maintain, with financially sound and reputable insurance companies, insurance in
such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations. Each such policy
of liability or casualty insurance maintained by or on behalf of Domestic Loan
Parties shall (i) in the case of each liability insurance policy, name the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
thereunder, (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement that names the Administrative Agent, on behalf of
the Secured Parties, as the loss payee thereunder and (iii) provide for at least
30 days’ (or such shorter number of days as may be agreed to by the
Administrative Agent) prior written notice to the Administrative Agent of any
cancellation of such policy. In furtherance of the foregoing, the Company and
each Subsidiary shall not cancel any insurance policy unless it shall have
provided at least 30 days’ prior written notice thereof to the Administrative
Agent.
 
          (b) As soon as practicable following the Effective Date, but in no
event later than 10 days after the Effective Date (or such longer period of time
as may be agreed to by the Administrative Agent), the Company shall deliver to
the Administrative Agent evidence that the insurance required by clause (a)
above is in effect, together with endorsements naming the Administrative Agent,
for the benefit of the Secured Parties, as additional insured and loss payee
thereunder to the extent required under clause (a) above.
 
          SECTION 5.09. Books and Records; Inspection and Audit Rights. The
Company and each Subsidiary will keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and applicable law
are made of all dealings and transactions in relation to its business and
activities. The Company and each Subsidiary will permit the Administrative Agent
or any Lender, and any agent designated by any of the foregoing, upon reasonable
prior notice, (a) to visit and inspect its properties, provided that, except if
an Event of Default shall have occurred and be continuing, such visits and
inspections shall be limited to one such visit and inspection per calendar year,
(b) to examine and make extracts from its books and records and (c) to discuss
its operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
 
          SECTION 5.10. Compliance with Laws. The Company and each Subsidiary
will comply with all laws, including all orders of any Governmental Authority,
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 

--------------------------------------------------------------------------------

 

82
 
          SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of
the Revolving Loans and Swingline Loans will be used only for working capital
and other general corporate purposes of the Company and the Subsidiaries,
including to finance acquisitions and stock repurchases. Letters of Credit will
be issued only to support obligations of the Borrowers incurred in the ordinary
course of business.
 
          SECTION 5.12. Further Assurances. The Company and each other Loan
Party will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing of financing statements and other documents), that may be required under
any applicable law, or that the Administrative Agent may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied at all
times or otherwise to effectuate the provisions of the Loan Documents, all at
the expense of the Loan Parties. The Company will provide to the Administrative
Agent, from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.
 
ARTICLE VI
 
Negative Covenants
 
          Until the Commitments shall have expired or been terminated, the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, all Letters of Credit shall have expired or been terminated
and all LC Disbursements shall have been reimbursed the Company and each
Subsidiary Borrower covenants and agrees with the Lenders (but, in the case of
each Subsidiary Borrower, only as to such Subsidiary Borrower and its
subsidiaries) that:
 
          SECTION 6.01. Indebtedness; Certain Equity Securities. (a) Neither the
Company nor any Subsidiary will create, incur, assume or permit to exist any
Indebtedness, except:
 
     (i) Indebtedness created under the Loan Documents; 
 
     (ii) Indebtedness existing on the date hereof and set forth on Schedule
6.01 and Refinancing Indebtedness in respect thereof (excluding Refinancing
Indebtedness in respect of Indebtedness of any Subsidiary to the Company or any
other Subsidiary or of the Company to any Subsidiary); 
 
     (iii) Indebtedness of any Subsidiary to the Company or any other
Subsidiary, or of the Company to any Subsidiary; provided that (A) such
Indebtedness shall not have been transferred to any Person other than the
Company or any other Subsidiary, (B) any such Indebtedness owing by any Domestic
Loan Party shall be subordinated to the Loan Documents Obligations pursuant to
the Intercompany Subordination Agreement, (C) any such Indebtedness owing to any
Domestic Loan Party shall be evidenced by a promissory note that shall have been
pledged in accordance with the Collateral
 

--------------------------------------------------------------------------------

 

83
 
and Guarantee Requirement, (D) any such Indebtedness owing by any Subsidiary
that is not a Domestic Loan Party to any Domestic Loan Party shall be incurred
in compliance with Section 6.04 and (E) any such Indebtedness arising from loans
or advances made by Domestic Subsidiaries to Foreign Subsidiaries after the
Effective Date will be owed only to a Domestic Loan Party and will (unless the
Company determines that adverse tax or legal consequences would result
therefrom) be incurred and owed by a Foreign Subsidiary that is a Designated
Foreign Subsidiary (it being understood that such Designated Foreign Subsidiary
will not be restricted in onlending the proceeds of such loan or advance to any
other Foreign Subsidiary);
 
     (iv) Guarantees incurred in compliance with Section 6.04;
 
     (v) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets (it being understood that obligations of
the Company or any Subsidiary under any lease existing on the Effective Date
which do not constitute Capital Lease Obligations shall not be deemed to
constitute Capital Lease Obligations as a result of a change in GAAP requiring
such obligations to be classified and accounted for in the same way as Capital
Lease Obligations); provided that (A) such Indebtedness is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets and
(B) the aggregate principal amount of Indebtedness permitted by this clause (vi)
shall not exceed, at any time outstanding, the greater of (I) $100,000,000 and
(II) 10% of Consolidated Tangible Net Worth, determined on the basis of the
financial statements most recently delivered pursuant to Section 5.01(a) or (b)
at the time any such Indebtedness is incurred;
 
     (vi) Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary in a Permitted Acquisition or other
acquisition permitted hereunder; provided that (A) such Indebtedness exists at
the time such Person becomes a Subsidiary (or is so merged or consolidated) or
such assets are acquired and is not created in contemplation of or in connection
with such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired, (B) the aggregate principal amount of Indebtedness
permitted by this clause (vii) shall not exceed, at any time outstanding, the
greater of (I) $100,000,000 and (II) 10% of Consolidated Tangible Net Worth,
determined on the basis of the financial statements most recently delivered
pursuant to Section 5.01(a) or (b) at the time any such Indebtedness is
incurred, and (C) neither the Company nor any Subsidiary (other than such Person
or the Subsidiary with which such Person is merged or consolidated or that so
assumes
 

--------------------------------------------------------------------------------

 

84
 
such Person’s Indebtedness) shall Guarantee or otherwise become liable for the
payment of such Indebtedness;
 
     (vii) Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds; provided that
such Indebtedness shall be repaid in full within five Business Days of the
incurrence thereof;
 
     (viii) Indebtedness of Foreign Subsidiaries in an aggregate principal
amount not in excess of $100,000,000 at any time outstanding;
 
     (ix) Permitted Subordinated Indebtedness, provided that, after giving
effect to the incurrence thereof, the Company shall be in compliance with the
covenants set forth in Sections 6.12 and 6.13 on a pro forma basis in accordance
with Section 1.04(b);
 
     (x) Permitted Senior Unsecured Indebtedness, provided that, after giving
effect to the incurrence thereof, the Company shall be in compliance with the
covenants set forth in Sections 6.12 and 6.13 on a pro forma basis in accordance
with Section 1.04(b) (provided that, for purposes of pro forma compliance with
Section 6.13, the Leverage Ratio shall not exceed 2.75 to 1.00);
 
     (xi) Indebtedness in respect of Third Party Interests issued by
Securitization Vehicles in Securitizations permitted by Section 6.05 and
Indebtedness consisting of representations, warranties, covenants and
indemnities made by, and repurchase and other obligations of, a Foreign
Subsidiary in connection with Securitizations permitted by Section 6.05;
provided that such representations, warranties, covenants, indemnities and
repurchase and other obligations are of the type customarily included in
securitizations of accounts receivable intended to constitute true sales of such
accounts receivable to a securitization vehicle; and
 
     (xii) other Indebtedness of the Company and any Subsidiary Loan Party in an
aggregate principal amount not exceeding, at any time outstanding, the greater
of (a) $100,000,000 and (b) 10% of Consolidated Tangible Net Worth, determined
on the basis of the financial statements most recently delivered pursuant to
Section 5.01(a) or (b) at the time any such Indebtedness is incurred.
 
          (b) Neither the Company nor any Subsidiary will issue any preferred
stock or other preferred Equity Interests; provided that (i) the Company may
issue preferred stock or other preferred Equity Interests that, in each case, do
not constitute Disqualified Equity Interests, (ii) any Subsidiary may issue
preferred stock or other preferred Equity Interests issued to and at all times
held by the Company or a wholly-owned Subsidiary and (iii) Securitization
Vehicles may issue Third Party Interests.
 

--------------------------------------------------------------------------------

 

85
 
          SECTION 6.02. Liens. Neither the Company nor any other Subsidiary will
create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
 
     (a) Liens created under the Loan Documents;
 
     (b) Permitted Encumbrances;
 
     (c) any Lien on any asset of the Company or any Subsidiary existing on the
date hereof and set forth on Schedule 6.02; provided that (i) such Lien shall
not apply to any other asset of the Company nor any Subsidiary and (ii) such
Lien shall secure only those obligations that it secures on the date hereof;
 
     (d) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other asset of the Company or
any Subsidiary and (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be;
 
     (e) Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (i) such Liens secure only
Indebtedness permitted by clause (v) of Section 6.01(a) and obligations relating
thereto not constituting Indebtedness and (ii) such Liens shall not apply to any
other asset of the Company or any Subsidiary; provided further that in the event
purchase money obligations are owed to any Person with respect to financing of
more than one purchase of any fixed or capital assets, such Liens may secure all
such purchase money obligations and may apply to all such fixed or capital
assets financed by such Person;
 
     (f) in connection with the sale or transfer of all the Equity Interests in
a Subsidiary (other than a Subsidiary Borrower) in a transaction permitted under
Section 6.05, customary rights and restrictions contained in agreements relating
to such sale or transfer pending the completion thereof;
 
     (g) in the case of any Subsidiary that is not a wholly-owned Subsidiary,
any put and call arrangements related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement;
 
     (h) any Lien securing Indebtedness of any Foreign Subsidiary incurred
pursuant to Section 6.01(a)(viii) in an aggregate principal amount not to exceed
$75,000,000 at any time outstanding, provided that such Lien shall not apply to
any Collateral (including any Equity Interests in any Subsidiary that constitute
Collateral) or any other assets of the Company or any Domestic Subsidiary;
 

--------------------------------------------------------------------------------

 

86
 
     (i) Liens in favor of any Securitization Vehicle or any collateral agent on
Securitization Assets transferred or purported to be transferred to such
Securitization Vehicle in connection with Securitizations permitted by Section
6.05; and
 
     (j) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding.
 
Notwithstanding the foregoing, the Company will not at any time permit to exist
any Lien (other than Permitted Encumbrances and Liens under the Security
Documents) on any intellectual property that has been transferred to a Foreign
Subsidiary pursuant to a Permitted IP Transfer so long as such intellectual
property is owned by any Foreign Subsidiary.
 
          SECTION 6.03. Fundamental Changes; Business Activities. (a) Neither
the Company nor any Subsidiary will merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (i) any
Person may merge into the Company in a transaction in which the Company is the
surviving corporation, (ii) any Person (other than a Borrower) may merge or
consolidate with any Subsidiary (other than a Subsidiary Borrower) in a
transaction in which the surviving entity is a Subsidiary (and, if any party to
such merger or consolidation is a Domestic Subsidiary Loan Party, is a Domestic
Subsidiary Loan Party), (iii) any Person may merge into a Subsidiary Borrower in
a transaction in which a Subsidiary Borrower is the surviving corporation (and,
if any party to such merger is a Domestic Subsidiary Borrower, is a Domestic
Subsidiary Borrower), (iv) any Subsidiary (other than a Subsidiary Borrower) may
merge into or consolidate with any Person in a transaction permitted under
Section 6.05 in which the surviving entity is not a Subsidiary and (v) any
Subsidiary (other than any Designated Subsidiary) may liquidate or dissolve if
the Company determines in good faith that such liquidation or dissolution is in
the best interests of the Company and is not materially disadvantageous to the
Lenders; provided that any such merger or consolidation involving a Person that
is not a direct or indirect wholly-owned Subsidiary immediately prior thereto
shall not be permitted unless it is also permitted under Section 6.04.
 
          (b) Neither the Company nor any Subsidiary will engage to any material
extent in any business other than businesses of the type conducted by the
Company and the Subsidiaries on the date hereof and businesses reasonably
related or incidental thereto.
 
          (c) The Company will not permit any Person other than the Company, or
one or more Domestic Subsidiaries, to own any Equity Interests in any Subsidiary
meeting the criteria set forth in clause (a) of the definition of the term
“Domestic Subsidiary”, except (a) as set forth on Schedule 3.11 or (b) any such
Subsidiary that is a subsidiary of Foreign Subsidiaries acquired in connection
with Investments or other acquisitions permitted under Sections 6.04(m), 6.04(o)
or 6.04(q), provided that the fair
 

--------------------------------------------------------------------------------

 

87
 
market value of all Equity Interests of all such Subsidiaries so acquired
(determined in each case at the time of acquisition) shall not exceed
$75,000,000 in the aggregate.
 
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. Neither the Company nor any Subsidiary will purchase, hold,
acquire (including pursuant to any merger or consolidation with any Person that
was not a wholly-owned Subsidiary prior thereto), make or otherwise permit to
exist any Investment in any other Person, except:
 
     (a) Permitted Investments;
 
     (b) Investments existing on the date hereof in Subsidiaries, and other
Investments existing on the date hereof and set forth on Schedule 6.04 (but not
any additions thereto (including any capital contributions) made after the date
hereof);
 
     (c) investments by the Company and the Subsidiaries in Equity Interests in
their subsidiaries; provided that (i) such subsidiaries are Subsidiaries prior
to such investments, (ii) any such Equity Interests held by a Domestic Loan
Party shall be pledged in accordance with, and to the extent required by, the
requirements of the definition of the term “Collateral and Guarantee
Requirement” and (iii) the aggregate amount of such investments by Domestic Loan
Parties in, loans and advances by Domestic Loan Parties to, evidences of
Indebtedness held by Domestic Loan Parties in respect of Indebtedness owing by,
and Guarantees by Domestic Loan Parties of Indebtedness and other obligations
of, Subsidiaries that are not Domestic Loan Parties (excluding all such
investments, loans, advances and Guarantees existing on the date hereof and
permitted by clause (b) above) shall not exceed $50,000,000 at any time
outstanding;
 
     (d) loans or advances made by the Company or any Subsidiary to the Company
or any other Subsidiary, or evidences of Indebtedness held by the Company or any
Subsidiary in respect of Indebtedness owing by the Company or any other
Subsidiary; provided that (i) the Indebtedness resulting therefrom or evidenced
thereby is permitted by Section 6.01(a)(iii) and (ii) the amount of such loans
and advances made by Domestic Loan Parties to Subsidiaries that are not Domestic
Loan Parties shall be subject to the limitation set forth in clause (c) above;
 
     (e) Guarantees by the Company or any Subsidiary of Indebtedness or other
obligations of the Company or any Subsidiary (including any such Guarantees
arising as a result of any such Person being a joint and several co-applicant
with respect to any letter of credit or letter of guaranty); provided that (i) a
Subsidiary that has not Guaranteed the Secured Obligations or Foreign Secured
Obligations, as applicable, pursuant to the Collateral Agreement or a Foreign
Guarantee Agreement, as applicable, shall not Guarantee any Indebtedness or
other obligations of any Loan Party, (ii) the aggregate amount of
 

--------------------------------------------------------------------------------

 

88
 
Indebtedness and other obligations of Subsidiaries that are not Domestic Loan
Parties that is Guaranteed by any Domestic Loan Party shall be subject to the
limitation set forth in clause (c) above;
 
     (f) acquisitions by any Subsidiary that is not a Domestic Loan Party of all
or substantially all the assets of any other Subsidiary that is not a Domestic
Loan Party or of a business unit, division, product line or line of business of
any other Subsidiary that is not a Domestic Loan Party, in each case, at the
time of such acquisition, in connection with sales, transfers, leases and other
dispositions of assets in compliance with Section 6.05(b).
 
     (g) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers or as an advance in the ordinary course of business that
will be applied as payment for the provision of goods or services from
suppliers, in each case in the ordinary course of business;
 
     (h) Investments made as a result of the receipt of noncash consideration
from a sale, transfer, lease or other disposition of any asset in compliance
with Section 6.05;
 
     (i) Investments by the Company or any Subsidiary that result solely from
the receipt by the Company or such Subsidiary from any of its subsidiaries of a
dividend or other Restricted Payment in the form of Equity Interests, evidences
of Indebtedness or other securities;
 
     (j) Investments in the form of Hedging Agreements permitted under Section
6.07;
 
     (k) payroll, travel and similar advances to directors and employees of the
Company or any Subsidiary to cover matters that are expected at the time of such
advances to be treated as expenses of the Company or such Subsidiary for
accounting purposes and that are made in the ordinary course of business;
 
     (l) loans or advances to directors and employees of the Company or any
Subsidiary made in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding at any time shall not exceed
$5,000,000;
 
     (m) Investments in joint ventures in an aggregate amount outstanding at any
time not to exceed the sum of (i) an aggregate amount which, when taken together
with the aggregate amount (determined as of the date on which any such
Investment is made or consummated) of all other Investments made pursuant to
Acquisition Basket Expenditures subsequent to the Effective Date, does not
exceed the Acquisition Basket Amount and (ii) an aggregate amount which, when
taken together with the aggregate amount of all other CNI Expenditures
subsequent to the Effective Date, does not exceed the CNI Basket Amount as of
the date on which any such Investment is made;
 

--------------------------------------------------------------------------------

 

89
 
     (n) Investments consisting of Sellers’ Retained Interests in
Securitizations permitted by Section 6.05;
 
     (o) Investments by Foreign Subsidiaries, provided that (a) at the time any
Investment is made in reliance on this clause (o), the Ratings Condition shall
have been satisfied and (b) immediately after giving effect to any such
Investment, Net Debt shall not exceed zero on a pro forma basis in accordance
with Section 1.04(b);
 
     (p) Permitted Acquisitions;
 
     (q) other Investments and other acquisitions, provided that, at the time
each such Investment or acquisition is purchased, made or otherwise acquired,
(i) no Default shall have occurred and be continuing or would result therefrom,
(ii) the Company shall be in compliance with the covenants set forth in Sections
6.12 and 6.13 on a pro forma basis in accordance with Section 1.04(b) and (iii)
the aggregate amount of all Investments and acquisitions made in reliance on
this clause (i) outstanding at any time (including the aggregate amount of all
consideration paid in connection with all other acquisitions made in reliance on
this clause (q)), shall not exceed, in the aggregate at any time, the sum of (A)
an aggregate amount which, when taken together with the aggregate amount
(determined as of the date on which any such Investment or acquisition is made
or consummated) of all other Investments made pursuant to Acquisition Basket
Expenditures subsequent to the Effective Date, does not exceed the Acquisition
Basket Amount, (B) the aggregate cash proceeds (net of all Taxes and fees,
commissions, discounts, costs and other expenses incurred in connection
therewith) received by the Company in respect of any issuance or sale by the
Company of any of its Equity Interests subsequent to the Effective Date (other
than any issuance of Equity Interests to any Subsidiary or any issuance of
Equity Interests to management or employees of the Company or any Subsidiary
under any employee stock option or stock purchase plan or employee benefit plan
or to a trust established for the benefit of management or employees of the
Company or any Subsidiary), and the aggregate fair market value (at the time of
issuance) of any Equity Interests of the Company issued as consideration for any
Investments made in reliance on this clause (q), and (C) an aggregate amount
which, when taken together with the aggregate amount of all other CNI
Expenditures subsequent to the Effective Date, does not exceed the CNI Basket
Amount as of the date on which any such Investment or acquisition is made or
consummated.
 
          SECTION 6.05. Asset Sales. Neither the Company nor any Subsidiary will
sell, transfer, lease or otherwise dispose of any asset, including any Equity
Interest owned by it, nor will any Subsidiary issue any additional Equity
Interest in such Subsidiary (other than to the Company or any Subsidiary in
compliance with Section 6.04, and other than directors’ qualifying shares and
other nominal amounts of Equity Interests that are required to be held by other
Persons under applicable law), except:
 

--------------------------------------------------------------------------------

 

90
 
     (a) sales, transfers and other dispositions of inventory, used or surplus
equipment, cash and Permitted Investments in the ordinary course of business;
 
     (b) sales, transfers, leases and other dispositions to the Company or any
Subsidiary (other than transfers, sales or dispositions of intellectual property
owned by the Company or a Domestic Subsidiary to a Foreign Subsidiary); provided
that any such sales, transfers, leases or other dispositions involving a
Subsidiary that is not a Domestic Loan Party shall be made in compliance with
Sections 6.04 and 6.09;
 
     (c) any Permitted IP Transfer;
 
     (d) any Foreign Subsidiary may sell Securitization Assets to one or more
Securitization Vehicles in Securitizations; provided that (i) each such
Securitization is effected on market terms, (ii) the aggregate amount of Third
Party Interests in respect of all such Securitizations shall not exceed
$75,000,000 at any time outstanding, (iii) the aggregate amount of the Sellers’
Retained Interests in such Securitizations does not exceed an amount at any time
outstanding that is customary for similar transactions and (iv) the proceeds to
each such Securitization Vehicle from the issuance of Third Party Interests are
applied substantially simultaneously with the receipt thereof to the purchase
from such Foreign Subsidiary of Securitization Assets;
 
     (e) non-recourse sales, transfers or other dispositions of accounts
receivable in connection with the compromise, settlement or collection thereof,
in each case, not constituting Securitizations;
 
     (f) sales, transfers and other dispositions of Equity Interests or assets
purchased or otherwise acquired in connection with a Permitted Acquisition or
other acquisition permitted hereunder; provided that (i) each such sale,
transfer or other disposition shall have been made within 18 months of the
consummation of the related Permitted Acquisition or other acquisition and (ii)
the aggregate fair market value of the Equity Interests or assets sold,
transferred or otherwise disposed of in reliance on this clause (f) shall not
exceed $25,000,000 during any fiscal year of the Company; and
 
     (g) sales, transfers, leases and other dispositions of assets that are not
permitted by any other clause of this Section; provided that (i) the aggregate
fair value of all assets sold, transferred, leased or otherwise disposed of in
reliance on this clause (g) shall not exceed $50,000,000 during any fiscal year
of the Company and (ii) all sales, transfers, leases and other dispositions made
in reliance on this clause shall be made for fair value and at least 75% cash
consideration.
 
Notwithstanding the foregoing, no such sale or transfer of any Equity Interests
in any Subsidiary shall be permitted unless (i) such Equity Interests constitute
all the Equity Interests in such Subsidiary held by the Company and the
Subsidiaries and
 

--------------------------------------------------------------------------------

 

91
 
(ii) immediately after giving effect to such transaction, the Company and the
Subsidiaries shall otherwise be in compliance with Section 6.04; provided that a
Foreign Subsidiary may sell or transfer less than all the Equity Interests in a
Foreign Subsidiary that is not a Designated Foreign Subsidiary so long as,
immediately after giving effect to such transaction, (A) the Company and the
Subsidiaries shall be in compliance with the covenants set forth in Sections
6.12 and 6.13 on a pro forma basis in accordance with Section 1.04(b) and (B)
the Company and the Subsidiaries shall otherwise be in compliance with Section
6.04.
 
          SECTION 6.06. Sale/Leaseback Transactions. Neither the Company nor any
Subsidiary will enter into any Sale/Leaseback Transaction unless (a) the sale or
transfer of the property thereunder is permitted under Section 6.05, (b) any
Capital Lease Obligations arising in connection therewith are permitted under
Section 6.01 and (c) any Liens arising in connection therewith (including Liens
deemed to arise in connection with any such Capital Lease Obligations) are
permitted under Section 6.02.
 
          SECTION 6.07. Hedging Agreements. Neither the Company nor any
Subsidiary will enter into any Hedging Agreement, except (a) Hedging Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than in respect of Equity Interests or Indebtedness
of the Company or any Subsidiary) and (b) Hedging Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.
 
          SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.
(a) Neither the Company nor any Subsidiary will declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that (i) the Company may declare and
pay dividends with respect to its Equity Interests payable solely in additional
common Equity Interests of the Company, (ii) any Subsidiary may declare and pay
dividends or make other distributions with respect to its capital stock,
partnership or membership interests or other similar Equity Interests, ratably
to the holders of such Equity Interests, (iii) the Company may repurchase Equity
Interests upon the exercise of stock options if such Equity Interests represent
a portion of the exercise price of such options, (iv) the Company may make cash
payments in lieu of the issuance of fractional shares representing insignificant
interests in the Company in connection with the exercise of warrants, options or
other securities convertible into or exchangeable for capital stock in the
Company, (v) the Company may make Restricted Payments, not exceeding $3,000,000
in the aggregate for any fiscal year, pursuant to and in accordance with stock
option plans or other benefit plans or agreements for directors, officers or
employees of the Company and the Subsidiaries, (vi) the Company may make cash
payments upon conversion of the Convertible Senior Debentures (or other
convertible securities with terms substantially similar to, and no less
favorable to the Lenders than, those of the Convertible Senior Debentures) into
common stock of the Company in an amount not to exceed the stated principal
amount of the Convertible Senior Debentures (or such other convertible
securities) so converted and otherwise in accordance with Section
6.08(b)(vi)(B),
 

--------------------------------------------------------------------------------

 

92
 
(vii) Vishay Europe GmbH may redeem a portion of its Equity Interests owned by
the Company in satisfaction of intercompany Indebtedness owing by the Company to
Vishay Europe GmbH and (viii) so long as no Default shall have occurred and be
continuing at the time of any purchase or other Restricted Payment, the Company
may repurchase shares of its common stock for cash and declare and pay dividends
with respect to its common stock payable in cash in an aggregate amount for all
such repurchases and dividends subsequent to November 9, 2010 not exceeding the
sum of (A) $150,000,000, (B) the Interim CNI Basket Amount as of the date on
which any such Restricted Payment is made and (C) an aggregate amount which,
when taken together with the aggregate amount of all other CNI Expenditures
subsequent to the Effective Date, does not exceed the CNI Basket Amount as of
the date on which any such Restricted Payment is made, provided that,
immediately after giving effect to any Restricted Payments made in reliance on
this clause (viii), the Leverage Ratio is, on a pro forma basis, less than 2.75
to 1.00 and the Company is in compliance, on a pro forma basis, with the
covenant set forth in Section 6.12.
 
          (b) Neither the Company nor any Subsidiary will make or agree to pay
or make, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of or in respect of principal of or interest
on any Indebtedness, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, conversion, retirement, acquisition,
defeasance, cancelation or termination of any Indebtedness, except:
 
     (i) payments of or in respect of Indebtedness created under the Loan
Documents;
 
     (ii) regularly scheduled interest and principal payments as and when due in
respect of any Indebtedness, and payments in respect of Indebtedness permitted
pursuant to Section 6.01(a)(iii), in each case, other than payments in respect
of Subordinated Indebtedness prohibited by the subordination provisions thereof;
 
     (iii) refinancing of Indebtedness to the extent permitted under Section
6.01;
 
     (iv) payments of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness in
transactions permitted hereunder;
 
     (v) payments of or in respect of Indebtedness made solely with Equity
Interests in the Company;
 
     (vi) payments upon conversion of the Convertible Senior Debentures (or
other convertible securities with terms substantially similar to, and no less
favorable to the Lenders than, those of the Convertible Senior Debentures) into
common stock of the Company (A) made solely in shares of common stock of the
Company, together with cash payments in lieu of the issuance of fractional
shares
 

--------------------------------------------------------------------------------

 

93
 
of common stock of the Company in connection with such conversion and (B) made
in cash in an amount not to exceed the stated principal amount of the
Convertible Senior Debentures (or such other convertible securities) so
converted (provided that, after giving effect to any such cash payment, the
Company shall be in compliance with the covenants set forth in Sections 6.12 and
6.13 on a pro forma basis in accordance with Section 1.04(b)); and
 
     (vii) payments made by the Company to Dr. Felix Zandman pursuant to the
Zandman Employment Agreement.
 
          SECTION 6.09. Transactions with Affiliates. Neither the Company nor
any Subsidiary will sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a)
transactions that are at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than those that would prevail in arm’s-length
transactions with unrelated third parties, (b) transactions between or among (i)
Domestic Loan Parties not involving any other Affiliate, (ii) Domestic
Subsidiaries other than Domestic Subsidiary Loan Parties not involving any other
Affiliate, (iii) Foreign Subsidiary Loan Parties not involving any other
Affiliate and (iv) Foreign Subsidiaries other than Foreign Subsidiary Loan
Parties not involving any other Affiliate, (c) any Restricted Payment permitted
under Section 6.08, (d) issuances by the Company of Equity Interests and receipt
by the Company of capital contributions, (e) compensation and indemnification
of, and other employment arrangements with, directors, officers and employees of
the Company or any Subsidiary entered in the ordinary course of business, (f)
loans and advances permitted under clauses (k) and (l) of Section 6.04, (g)
transactions between the Company and the Subsidiaries, on the one hand, and VPG
and its subsidiaries, on the other hand, contemplated by and in accordance with
the Transition Services Agreement and (h) payments made by the Company to Dr.
Felix Zandman pursuant to and in accordance with the Zandman Employment
Agreement and (i) Securitizations permitted by Section 6.05.
 
          SECTION 6.10. Restrictive Agreements. Neither the Company nor any
Subsidiary will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that restricts or imposes any condition upon
(a) the ability of the Company or any Subsidiary to create, incur or permit to
exist any Lien upon any of its assets to secure any Secured Obligations or (b)
the ability of any Subsidiary to pay dividends or other distributions with
respect to its Equity Interests or to make or repay loans or advances to the
Company or any Subsidiary or to Guarantee Indebtedness of the Company or any
Subsidiary; provided that (i) the foregoing shall not apply to (A) restrictions
and conditions imposed by law or by any Loan Document, (B) restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any amendment or modification expanding the scope of, any such
restriction or condition), and (C) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (ii) clause
 

--------------------------------------------------------------------------------

 

94
 
(a) of the foregoing shall not apply to (A) restrictions or conditions imposed
by any agreement relating to secured Indebtedness permitted by clause (v) of
Section 6.01(a) if such restrictions or conditions apply only to the assets
securing such Indebtedness and the proceeds thereof or (B) customary provisions
in leases and other agreements restricting the assignment thereof and (iii)
clause (b) of the foregoing shall not apply to (A) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary, or a
business unit, division, product line or line of business, that are applicable
solely pending such sale, provided that such restrictions and conditions apply
only to the Subsidiary, or the business unit, division, product line or line of
business, that is to be sold and such sale is permitted hereunder, (B)
restrictions and conditions imposed by agreements relating to Indebtedness of
any Subsidiary in existence at the time such Subsidiary became a Subsidiary and
otherwise permitted by clause (vi) of Section 6.01(a) (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), provided that such restrictions and
conditions apply only to such Subsidiary, or (C) restrictions and conditions
imposed by agreements relating to Indebtedness of Foreign Subsidiaries permitted
under Section 6.01(a), provided that such restrictions and conditions apply only
to Foreign Subsidiaries. Nothing in this paragraph shall be deemed to modify the
requirements set forth in the definition of the term “Guarantee and Collateral
Requirement” or the obligations of the Loan Parties under Sections 5.03, 5.04 or
5.12 hereof or under the Security Documents.
 
          SECTION 6.11. Amendment of Material Documents. Neither the Company nor
any Subsidiary will amend, modify or waive any of its rights under (a) any
agreement or instrument governing or evidencing any Material Indebtedness or (b)
its certificate of incorporation, bylaws or other organizational documents, in
each case to the extent such amendment, modification or waiver could reasonably
be expected to be adverse in any material respect to the Lenders.
 
          SECTION 6.12. Interest Expense Coverage Ratio. The Company will not
permit the ratio of (a) Consolidated EBITDA less the amount of Capital
Expenditures to (b) Consolidated Cash Interest Expense, in each case for any
period of four consecutive fiscal quarters to be less than 2.00 to 1.00.
 
          SECTION 6.13. Leverage Ratio. The Company will not permit the Leverage
Ratio as of the last day of any fiscal quarter to exceed 3.25 to 1.00.
 
          SECTION 6.14. Fiscal Year. The Company will not, and the Company will
not permit any other Loan Party to, change its fiscal year to end on a date
other than December 31.
 

--------------------------------------------------------------------------------

 

95
 
ARTICLE VII
 
Events of Default
 
          If any of the following events (“Events of Default”) shall occur:
 

     
     (a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
     (b) any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;
 
     (c) any representation, warranty or statement made or deemed made by or on
behalf of the Company or any Subsidiary in any Loan Document or in any report,
certificate, financial statement or other information provided pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder shall prove to have been incorrect when made or deemed made;
 
     (d) the Company or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, 5.05 (with respect
to the existence of any Borrower) or 5.11 or in Article VI;
 
     (e) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Company (with a copy to the Administrative Agent in
the case of any such notice from a Lender);
 
     (f) the Company or any Subsidiary shall fail to make any payment (whether
of principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable;
 
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf, or,
in the case of any Hedging Agreement, the applicable counterparty, to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or, in the
case of any Hedging Agreement, to cause the termination thereof; provided that
this

 

--------------------------------------------------------------------------------

 

96
 

     
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the assets securing such Indebtedness;
 
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
     (i) the Company or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation permitted by clause (v) of Section 6.03(a)), reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
     (j) the Company or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (other than any such judgment covered by insurance
(other than under a self-insurance program) to the extent a claim therefor has
been made in writing and liability therefor has not been denied by the insurer,
so long as, in the opinion of the Required Lenders, such insurer is financially
sound), shall be rendered against the Company, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Company or any Subsidiary to enforce any such judgment;
 
     (l) one or more ERISA Events shall have occurred that, in the opinion of
the Required Lenders, could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;
 
     (m) any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted in writing by any Loan Party not to be, a
valid and

 

--------------------------------------------------------------------------------

 

97
 

     
perfected Lien on any material Collateral, with the priority required by the
applicable Security Document, except (i) as expressly provided in Section 9.13
or (ii) as a result of the Administrative Agent’s failure to maintain possession
of any stock certificate, promissory note or other instrument delivered to it
under the Collateral Agreement or the Administrative Agent’s failure to file
Uniform Commercial Code continuation statements;
 
     (n) any Guarantee purported to be created under any Loan Document shall
cease to be, or shall be asserted in writing by any Loan Party not to be, in
full force and effect, except upon the consummation of any transaction permitted
under this Agreement as a result of which the Subsidiary Loan Party providing
such Guarantee ceases to be a Subsidiary or upon the termination of such Loan
Document in accordance with its terms; or
 
     (o) a Change in Control shall occur;

 
then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Company, take any or all of the following actions, at
the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of each Borrower hereunder, shall become due and payable
immediately, and (iii) require the deposit of cash collateral in respect of LC
Exposure as provided in Section 2.05(i), in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in the case of any event described in clause (h) or (i) of
this Article, the Commitments shall automatically terminate, the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of each Borrower hereunder, shall immediately and
automatically become due and payable and the deposit of such cash collateral in
respect of LC Exposure shall immediately and automatically become due, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by each Borrower.
 
ARTICLE VIII
 
The Administrative Agent
 
          Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the entity named as Administrative Agent in the heading of this Agreement to
serve as administrative agent and collateral agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. In addition, to the extent required under
 

--------------------------------------------------------------------------------

 

98
 
the laws of any jurisdiction other than the United States, each of the Lenders
and the Issuing Banks hereby grants to the Administrative Agent any required
powers of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.
 
          The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender or an Issuing Bank as any
other Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in the Loan Documents),
provided that the Administrative Agent shall not be required to take any action
that, in its opinion, could expose the Administrative Agent to liability or be
contrary to any Loan Document or applicable law, and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company, a Lender or an Issuing Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of any Loan Document
or any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any
 

--------------------------------------------------------------------------------

 

99
 
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not have any liability
arising from any confirmation of the Revolving Exposure or the component amounts
thereof.
 
          The Administrative Agent shall be entitled to rely, and shall not
incur any liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
          The Administrative Agent may perform any of and all its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
          Subject to the terms of this paragraph, the Administrative Agent may
resign at any time from its capacity as such. In connection with such
resignation, the Administrative Agent shall give notice of its intent to resign
to the Lenders, the Issuing Banks and the Company. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. The fees payable
by the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Company
 

--------------------------------------------------------------------------------

 

100
 
and such successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.
 
          Each Lender and Issuing Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent, the Arranger or any other
Lender or Issuing Bank, or any of the Related Parties of any of the foregoing,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
          Each Lender, by delivering its signature page to this Agreement and
funding its Loans on the Effective Date, or delivering its signature page to an
Assignment and Assumption pursuant to which it shall become a Lender hereunder,
shall be deemed
 

--------------------------------------------------------------------------------

 

101
 
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Effective
Date.
 
          No Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce any Guarantee of the Secured Obligations, it
being understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof. In the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition, and the Administrative Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Documents Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Secured Obligations provided under the Loan Documents,
to have agreed to the foregoing provisions.
 
          Notwithstanding anything herein to the contrary, neither the Arranger
nor any Person named on the cover page of this Agreement as a Bookrunner, a
Syndication Agent or a Documentation Agent shall have any duties or obligations
under this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender or an Issuing Bank), but all such Persons shall have the
benefit of the indemnities provided for hereunder.
 
          The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and neither the Company
nor any other Loan Party shall have any rights as a third party beneficiary of
any such provisions.
 
ARTICLE IX
 
Miscellaneous
 
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
 

     
     (i) if to the Company or any Subsidiary Borrower, to it, or to it in care
of the Company, as the case may be, at 63 Lancaster Avenue, Malvern,
Pennsylvania

 

--------------------------------------------------------------------------------

 

102
 

     
19355, Attention of the Chief Financial Officer (Fax No. (610) 644-5812), with a
copy to the General Counsel (Fax No. (610) 889-0965);
 
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn, Chicago, Illinois 60603, Attention of
April Yebd (Fax No. (888) 208-7168; E-mail:
JPM.Agency.Servicing.6@jpmchase.com), with a copy to JPMorgan Chase Bank, N.A.,
277 Park Avenue, New York, New York 10172, Attention of James A. Knight (Fax No.
(646) 534-3081; E-mail: james.a.knight@jpmorgan.com);
 
     (iii) if to any Issuing Bank, to it at its address (or fax number) most
recently specified by it in a notice delivered to the Administrative Agent, the
Company (or, in the absence of any such notice, to the address (or fax number)
set forth in the Administrative Questionnaire of the Lender that is serving as
such Issuing Bank or is an Affiliate thereof);
 
     (iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan
and Agency Services Group, 10 South Dearborn, Chicago, Illinois 60603, Attention
of April Yebd (Fax No. (888) 208-7168; E-mail:
JPM.Agency.Servicing.6@jpmchase.com)); and
 
     (v) if to any other Lender, to it at its address (or fax number) set forth
in its Administrative Questionnaire.

 
          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by fax shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient); and notices delivered through electronic communications to the
extent provided in paragraph (b) below shall be effective as provided in such
paragraph.
 
          (b) Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent or a Borrower may be delivered
or furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.
 
          (c) Any party hereto may change its address or fax number for notices
and other communications hereunder by notice to the other parties hereto.
 

--------------------------------------------------------------------------------

 

103
 
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or the issuance
of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.
 
          (b) None of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that (i) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Company and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (ii) no such agreement shall (A) increase the
Commitment of any Lender without the written consent of such Lender, (B) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (C) postpone the scheduled maturity
date of any Loan or the required date of reimbursement of any LC Disbursement,
or any date for the payment of any interest or fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (D) change Section 2.17(b) or 2.17(c) in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender, (E) change any of the provisions of this Section or the
percentage set forth in the definition of the term “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender; provided that, with the consent of the Required Lenders, the
provisions of this Section and the definition
 

--------------------------------------------------------------------------------

 

104
 
of the term “Required Lenders” may be amended to include references to any new
class of loans created under this Agreement (or to lenders extending such loans)
on substantially the same basis as the corresponding references relating to the
existing Loans or Lenders, (F) release any Subsidiary Loan Party from its
Guarantee under the Collateral Agreement or a Foreign Guarantee Agreement, as
applicable (except as expressly provided in Section 9.13, the Collateral
Agreement or a Foreign Guarantee Agreement), or limit its liability in respect
of such Guarantee, without the written consent of each Lender and (G) release
all or substantially all the Collateral from the Liens of the Security
Documents, without the written consent of each Lender (except as expressly
provided in Section 9.13 or the applicable Security Document (including any such
release by the Administrative Agent in connection with any sale or other
disposition of the Collateral upon the exercise of remedies under the Security
Documents), it being understood that an amendment or other modification of the
type of obligations secured by the Security Documents shall not be deemed to be
a release of the Collateral from the Liens of the Security Documents); provided
further that no such agreement shall amend, modify, extend or otherwise affect
the rights or obligations of the Administrative Agent, any Issuing Bank or the
Swingline Lender without the prior written consent of the Administrative Agent,
such Issuing Bank or the Swingline Lender, as the case may be.
 
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers
agree, jointly and severally, to pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Arranger and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for any of
the foregoing, in connection with the structuring, arrangement and syndication
of the credit facilities provided for herein and any credit or similar facility
refinancing or replacing, in whole or in part, any of the credit facilities
provided for herein, including the preparation, execution and delivery of the
Engagement Letter, as well as the preparation, execution, delivery and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Arranger, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for any of the
foregoing, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
          (b) The Borrowers agree, jointly and severally, to indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger, each Bookrunner,
Syndication Agent, Documentation Agent, Lender and Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising
 

--------------------------------------------------------------------------------

 

105
 
out of, in connection with, or as a result of (i) the structuring, arrangement
and the syndication of the credit facilities provided for herein, the
preparation, execution, delivery and administration of the Engagement Letter,
this Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to the Engagement
Letter, this Agreement or the other Loan Documents of their obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property currently or formerly owned or operated by the Company
or any Subsidiary, or any Environmental Liability related in any way to the
Company or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether initiated against or by any party
to the Engagement Letter, this Agreement or any other Loan Document, any
Affiliate of any of the foregoing or any third party (and regardless of whether
any Indemnitee is a party thereto); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims,
penalties, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee.
 
          (c) To the extent that the Borrowers fail to pay any amount required
to be paid by them under paragraph (a) or (b) of this Section to the
Administrative Agent (or any sub-agent thereof), any Issuing Bank, the Swingline
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such Issuing
Bank, the Swingline Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or such sub-agent), such Issuing Bank or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), any
Issuing Bank or the Swingline Lender in connection with such capacity. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total Revolving Exposures, and unused Commitments at the
time (or most recently outstanding and in effect).
 
          (d) To the extent permitted by applicable law, no Borrower shall
assert, or permit any of its Affiliates or Related Parties to assert, and each
hereby waives, any claim against any Indemnitee (i) for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan
 

--------------------------------------------------------------------------------

 

106
 
Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
 
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
 
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that (i)
no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Arranger, the Bookrunners, the Syndication
Agents, the Documentation Agents and, to the extent expressly contemplated
hereby, the Related Parties of any of the Administrative Agent, the Arranger,
any Bookrunner, any Syndication Agent, any Documentation Agent, any Issuing Bank
and any Lender) any legal or equitable right, remedy or claim under or by reason
of this Agreement.
 
          (b) (i)Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
 

          
     (A) the Company; provided that no consent of the Company shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
and (2) if an Event of Default has occurred and is continuing, for any other
assignment; and
 
     (B) the Administrative Agent and each Issuing Bank.

 

     
     (ii) Assignments shall be subject to the following additional conditions:

 

          
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Company and the Administrative Agent otherwise consents; provided
that no such consent

 

--------------------------------------------------------------------------------

 

107
 

          
of the Company shall be required if an Event of Default has occurred and is
continuing;
 
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
 
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Related Parties or their securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

 

     
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03).
 
     (iv) The Administrative Agent shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Banks and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower and, as to entries pertaining to it,
any Issuing Bank or Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed

 

--------------------------------------------------------------------------------

 

108
 

     
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this Section and
any written consent to such assignment required by this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph. Each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

 
          (c) Any Lender may, without the consent of any Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
Eligible Assignees (“Participants”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant
or requires the approval of all the Lenders. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.17 and 2.18 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 2.14 or 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.17(c) as though it
were a Lender. Each Lender that sells a participation shall maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is
 

--------------------------------------------------------------------------------

 

109
 
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
 
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Arranger, any Bookrunner, any Syndication Agent, any Documentation Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any Loan Document is executed
and delivered or any credit is extended hereunder, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. Notwithstanding the foregoing or anything else
to the contrary set forth in this Agreement or any other Loan Document, in the
event that, in connection with the refinancing or repayment in full of the
credit facilities provided for herein, an Issuing Bank shall have provided to
the Administrative Agent a written consent to the release of the Revolving
Lenders from their obligations hereunder with respect to any Letter of Credit
issued by such Issuing Bank (whether as a result of the obligations of the
applicable Borrower (and any other account party) in respect of such Letter of
Credit having been collateralized in full by a deposit of cash with such Issuing
Bank, or being supported by a letter of credit that names such Issuing Bank as
the beneficiary thereunder, or otherwise), then from and after such time such
Letter of Credit shall cease to be a “Letter of Credit” outstanding hereunder
for all purposes of this Agreement and the other Loan Documents, and the
Revolving Lenders shall be deemed to have no participations in such Letter of
Credit, and no obligations with respect thereto, under Section 2.05(d) or
2.05(f). The provisions of Sections 2.14, 2.15, 2.16, 2.17(e), 2.17(f) and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 

--------------------------------------------------------------------------------

 

110
 
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under the Engagement Letter and any commitment advices submitted by them (but do
not supersede any other provisions of the Engagement Letter (or any separate
letter agreements with respect to fees payable to the Administrative Agent or
any Issuing Bank) that do not by the terms of such documents terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect). Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and Issuing Bank, and each Affiliate of
any of the foregoing, is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Borrower against any of
and all the obligations then due of such Borrower now or hereafter existing
under this Agreement owed to such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement. The rights of each Lender and Issuing Bank, and each Affiliate of any
of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have. Each Lender or Issuing Bank exercising its rights under this
Section shall notify the Company promptly after the exercise thereof, provided
that the failure to give such notice shall not affect the validity of such
setoff.
 

--------------------------------------------------------------------------------

 

111
 
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
          (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or any of its properties in the courts of any
jurisdiction.
 
          (c) Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 

--------------------------------------------------------------------------------

 

112
 
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Lenders and the Issuing Banks agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties, including accountants, legal counsel and other agents and
advisors, it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential, (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Company or any Subsidiary and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Lender, any Issuing Bank or
any Affiliate of any of the foregoing on a nonconfidential basis from a source
other than the Company. For purposes of this Section, “Information” means all
information received from the Company relating to the Company or any Subsidiary
or their businesses, including any information received by the Administrative
Agent or any Lender in the exercise of its inspection and audit rights pursuant
to Section 5.09, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Company (other than any such information that the
Administrative Agent, such Lender or such Issuing Bank knew became available as
a result of a breach of an obligation to the Company or any Subsidiary to
maintain the confidentiality thereof); provided that, in the case of information
received from the Company after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
          SECTION 9.13. Release of Liens and Guarantees. (a) Notwithstanding any
contrary provision in any Security Document, (i) a Subsidiary Loan Party (other
than any Subsidiary Borrower) shall automatically be released from its
obligations under the Loan Documents, and all security interests created by the
Security Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, upon the
 

--------------------------------------------------------------------------------

 

113
 
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Loan Party ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise and
(ii) upon any sale or other transfer by any Loan Party (other than to the
Company or any Subsidiary) of any Collateral in a transaction permitted under
this Agreement, or upon the effectiveness of any written consent to the release
of the security interest created under any Security Document in any Collateral
pursuant to Section 9.02, the security interests in such Collateral created by
the Security Documents shall be automatically released.
 
          (b) Notwithstanding any contrary provision herein or in any other Loan
Document, but subject to subsection (c) below, if (i) the Ratings Condition is
satisfied, (ii) the Company shall have provided notice to the Administrative
Agent of a request to release the Liens created under the Security Documents
specifying the date of such proposed release (which shall be a Business Day at
least 15 days after such notice) (the “Release Date”), (iii) no Default or Event
of Default shall have occurred and be continuing on the Release Date and (iv) on
the Release Date, the Administrative Agent shall have received a certificate,
dated the Release Date and executed on behalf of the Company by an authorized
officer thereof, confirming the satisfaction of each of the conditions set forth
in clauses (i) and (iii) above, then (A) the Administrative Agent shall, without
the consent of any Secured Party and at the Company’s expense, execute and
deliver all documents that the Company shall reasonably request to evidence such
release, (B) the provisions of the Collateral and Guarantee Requirement, insofar
as they relate to the creation and perfection of Liens under the Security
Documents, shall be deemed to be ineffective and (C) all other provisions of
this Agreement, insofar as they relate to the creation and perfection of Liens
under the Security Documents, shall be deemed to be ineffective.
 
          (c) In the event that, subsequent to the release of Liens under the
Security Documents pursuant to subsection (b) above, the Ratings Condition is
not satisfied, (i) the provisions of the Collateral and Guarantee Requirement
and each other provision of this Agreement that has been deemed to be
ineffective pursuant to subsection (b) above shall cease to be ineffective and
shall be deemed to be reinstated and in full force and effect, (ii) the Company
shall cause the Collateral and Guarantee Requirement to be satisfied as promptly
as practicable thereafter and in any event within 30 days thereafter (or such
longer period as the Administrative Agent may agree to in writing) and (iii) the
provisions of subsection (b) above shall be deemed to be ineffective. In
connection with the foregoing, the Company shall, and shall cause the Subsidiary
Loan Parties to, deliver such perfection certificates, lien searches, opinions
and other documents and certificates as the Administrative Agent may reasonably
request.
 
          (d) Any Subsidiary that ceases to be a Foreign DRE and becomes a
Foreign Subsidiary as a result of its election, or the election of its parent,
to be classified as a “corporation” for United States Federal income tax
purposes shall automatically be released from its obligations under the Security
Documents, and all security interests created by the Security Documents in the
Equity Interests of such Foreign DRE or in the Collateral owned by such Foreign
DRE shall be automatically released, in each case to
 

--------------------------------------------------------------------------------

 

114
 
the extent, and only to the extent, necessary to effect the treatment of such
Subsidiary as a Foreign Subsidiary for purposes of the Collateral and Guarantee
Requirement. Notwithstanding anything to the contrary contained in the
foregoing, the Collateral and Guarantee Requirement shall, at all times, be
required to be satisfied with respect to such Subsidiary.
 
          (e) In connection with any termination or release pursuant to this
Section, the Administrative Agent shall execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.
 
          SECTION 9.14. USA PATRIOT Act Notice. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the USA PATRIOT
Act it is required to obtain, verify and record information that identifies such
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with such Act.
 
          SECTION 9.15. No Fiduciary Relationship. The Company, on behalf of
itself and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Company, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.
 
          SECTION 9.16. Non-Public Information. (a) Each Lender acknowledges
that all information, including requests for waivers and amendments, furnished
by any Borrower or the Administrative Agent pursuant to or in connection with,
or in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender represents to each Borrower and
the Administrative Agent that (i) it has developed compliance procedures
regarding the use of MNPI and that it will handle MNPI in accordance with such
procedures and applicable law, including Federal, state and foreign securities
laws, and (ii) it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.
 
          (b) Each Borrower and each Lender acknowledge that, if information
furnished by any Borrower pursuant to or in connection with this Agreement is
being distributed by the Administrative Agent through IntraLinks/IntraAgency,
SyndTrak or another website or other information platform (the “Platform”), (i)
the Administrative Agent may post any information that such Borrower has
indicated as containing MNPI solely on that portion of the Platform as is
designated for Private Side Lender
 

--------------------------------------------------------------------------------

 

115
 
Representatives and (ii) if any Borrower has not indicated whether any
information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform as is designated for Private
Side Lender Representatives.
 
          (c) Each Borrower agrees, at the request of the Administrative Agent,
to specify whether any information furnished by such Borrower to the
Administrative Agent pursuant to, or in connection with, this Agreement contains
MNPI (it being acknowledged that nothing in this paragraph shall be deemed to
obligate the Administrative Agent to make any such request).
 
          SECTION 9.17. Application of Proceeds. The Administrative Agent shall
apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash, as follows:
 

     
     FIRST, to the payment of all costs and expenses incurred by the
Administrative Agent in connection with such collection or sale or otherwise in
connection with this Agreement, any other Loan Document or any of the Secured
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Administrative
Agent hereunder or under any other Loan Document on behalf of any Loan Party and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;
 
     SECOND, (a) if the security interest of the Administrative Agent in such
Collateral secures the Secured Obligations, to the payment in full of the
Secured Obligations (the amounts so applied to be distributed among the Secured
Parties pro rata in accordance with the amounts of the Secured Obligations owed
to them on the date of any such distribution) and (b) if the security interest
of the Administrative Agent in such Collateral secures solely the Foreign
Secured Obligations and does not secure any other Secured Obligations, to the
payment in full of the Foreign Secured Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Foreign Secured Obligations owed to them on the date of any such
distribution); and
 
     THIRD, to the Loan Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.
 

--------------------------------------------------------------------------------

 

116
 
          SECTION 9.18. Parallel Debt. (a) Each party hereto acknowledges,
agrees and accepts the provisions set forth in Section 7.15 of the Collateral
Agreement.
 
          (b) Each party hereto acknowledges, agrees and accepts that the
Administrative Agent holds the security interests granted under any Foreign
Pledge Agreement in its own name and as sole creditor in accordance with the
terms of the parallel debt provisions as set forth in the Collateral Agreement
and that the terms of its appointment shall be as set forth in the Collateral
Agreement and this Agreement.
 
          (c) Each of the parties hereto agrees that the claim of the
Administrative Agent in respect of the Domestic Parallel Debt of each Domestic
Loan Party and the claims of any one or more of the Secured Parties in respect
of the Domestic Secured Obligations do not constitute common property
(gemeenschap) within the meaning of section 3:166 of the Netherlands Civil Code
and that the provisions relating to common property shall not apply. Should a
court determine that the claim of the Administrative Agent and the claims of any
one or more of the Secured Parties in respect of the Domestic Secured
Obligations do constitute common property and the provisions of common property
do apply, the Secured Parties agree that this Agreement, together with the
Collateral Agreement, shall constitute the administration agreement
(beheersregeling) within the meaning of section 3:168 of the Netherlands Civil
Code, pursuant to which the Administrative Agent shall be solely authorized to
exercise any and all rights in relation to the Domestic Parallel Debts and any
related security interest in favor of the Administrative Agent pursuant to any
Foreign Pledge Agreement or other Security Document governed by the laws of (or
affecting assets situated in) the Netherlands, in each case securing any or all
Domestic Parallel Debts.
 

--------------------------------------------------------------------------------

 

117
 
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.
 

  VISHAY INTERTECHNOLOGY, INC.,              by  /s/ Lior E. Yahalomi          
Name: Dr. Lior E. Yahalomi     Title: Executive Vice President –     Chief
Financial Officer           JPMORGAN CHASE BANK, N.A.,   individually and as
Administrative Agent,              by /s/           Name:     Title:


--------------------------------------------------------------------------------

 


  SIGNATURE PAGE TO   THE CREDIT AGREEMENT   OF VISHAY INTERTECHNOLOGY, INC.    
  Name of Institution: Comerica Bank              by  /s/           Name:    
Title:           For any Lender requiring a second signature block:      
       by             Name:     Title:


--------------------------------------------------------------------------------

 


  SIGNATURE PAGE TO   THE CREDIT AGREEMENT   OF VISHAY INTERTECHNOLOGY, INC.    
  Name of Institution: Bank Leumi USA              by  /s/           Name:    
Title:           For any Lender requiring a second signature block:      
       by /s/           Name:     Title:


--------------------------------------------------------------------------------

 


  SIGNATURE PAGE TO   THE CREDIT AGREEMENT   OF VISHAY INTERTECHNOLOGY, INC.    
  Name of Institution: Bank Hapoalim B.M.              by  /s/           Name:  
  Title:           For any Lender requiring a second signature block:      
       by /s/           Name:     Title:


--------------------------------------------------------------------------------

 


  SIGNATURE PAGE TO   THE CREDIT AGREEMENT   OF VISHAY INTERTECHNOLOGY, INC.    
  Name of Institution: RBS Citizens, N.A.              by  /s/           Name:  
  Title:           For any Lender requiring a second signature block:      
       by             Name:     Title:


--------------------------------------------------------------------------------

 


  SIGNATURE PAGE TO   THE CREDIT AGREEMENT   OF VISHAY INTERTECHNOLOGY, INC.    
  Name of Institution: HSBC Bank USA, N.A.              by  /s/           Name:
    Title:           For any Lender requiring a second signature block:      
       by             Name:     Title:


--------------------------------------------------------------------------------

 


  SIGNATURE PAGE TO   THE CREDIT AGREEMENT   OF VISHAY INTERTECHNOLOGY, INC.    
  Name of Institution: The Bank of Tokyo-Mitsubishi UFJ, Ltd.              by 
/s/           Name:     Title:           For any Lender requiring a second
signature block:              by             Name:     Title:


--------------------------------------------------------------------------------

 


  SIGNATURE PAGE TO   THE CREDIT AGREEMENT   OF VISHAY INTERTECHNOLOGY, INC.    
  Name of Institution: Sovereign Bank              by  /s/           Name:    
Title:           For any Lender requiring a second signature block:      
       by             Name:     Title:


--------------------------------------------------------------------------------

 


  SIGNATURE PAGE TO   THE CREDIT AGREEMENT   OF VISHAY INTERTECHNOLOGY, INC.    
  Name of Institution: TD Bank, N.A.              by  /s/           Name:    
Title:           For any Lender requiring a second signature block:      
       by             Name:     Title:


--------------------------------------------------------------------------------

 


  SIGNATURE PAGE TO   THE CREDIT AGREEMENT   OF VISHAY INTERTECHNOLOGY, INC.    
  Name of Institution: KBC Bank N.V.              by  /s/           Name:    
Title:           For any Lender requiring a second signature block:      
       by /s/           Name:     Title:


--------------------------------------------------------------------------------

 


  SIGNATURE PAGE TO   THE CREDIT AGREEMENT   OF VISHAY INTERTECHNOLOGY, INC.    
  Name of Institution: Intesa Sanpaolo S.p.A - New York Branch              by 
/s/           Name:     Title:           For any Lender requiring a second
signature block:              by /s/           Name:     Title:


--------------------------------------------------------------------------------